Case 2:17-cv-02565-SJF-SIL Document 95 Filed 03/30/20 Page 1 of 64 PageID #: 2122

                                                                                           FILED
                                                                                           CLERK
 UNITED STATES DISTRICT COURT                                                   3:46 pm, Mar 30, 2020
 EASTERN DISTRICT OF NEW YORK                                                       U.S. DISTRICT COURT
                                            x                       EASTERN DISTRICT OF NEW YORK
 ROGER EMERSON, MARY EMERSON,               :                            LONG ISLAND OFFICE
 ROBERT CAPLIN and MARTHA J.                :
 GOODLETT, Individually and on Behalf of    : Civil Action No. 17-cv-02565-ADS-GRB
 All Others Similarly Situated,             :
                                            :
                                Plaintiffs, :
                                            :
        vs.                                 :
                                            :
 MUTUAL FUND SERIES TRUST,                  :
 CATALYST CAPITAL ADVISORS LLC,             :
 NORTHERN LIGHTS DISTRIBUTORS LLC, :
 JERRY SZILAGYI, TOBIAS CALDWELL, :
 TIBERIU WEISZ, BERT PARISER, and           :
 ERIK NAVILOFF,                             :
                                            :
                                Defendants.
                                            :
                                            x



  [PROPOSED] ORDER GRANTING PRELIMINARY APPROVAL OF CLASS ACTION
    SETTLEMENT, APPROVING FORM AND MANNER OF NOTICE, AND SETTING
               DATE FOR HEARING ON FINAL APPROVAL OF
                      CLASS ACTION SETTLEMENT

         WHEREAS, on March 5, 2020 Lead Plaintiffs Eugene Almendinger, Jeffrey Berkowitz,

 Debra Folk, Earle Folk, Maryann Lovelidge, and Tom Lovelidge (collectively, “Lead

 Plaintiffs”), on behalf of themselves and all other members of the proposed Settlement Class

 (defined below), on the one hand, and defendants Mutual Fund Series Trust (the “Trust”),

 Catalyst Capital Advisors, LLC (“Catalyst”), Northern Lights Distributors LLC (“NLD”), Jerry

 Szilagyi, Tobias Caldwell, Tiberiu Weisz, Bert Pariser, and Erik Naviloff (each a “Defendant”

 and collectively, “Defendants”), on the other, entered into a Stipulation and Agreement of

 Settlement (the “Stipulation”) in the above-titled litigation (the “Action”), which is subject to

 review under Rule 23 of the Federal Rules of Civil Procedure, and which, together with the



 4823-3791-3781.v2
Case 2:17-cv-02565-SJF-SIL Document 95 Filed 03/30/20 Page 2 of 64 PageID #: 2123




 exhibits thereto, sets forth the terms and conditions of the proposed settlement of the Action and

 the claims alleged in the Amended Complaint for Violations of the Securities Act of 1933, filed

 on March 30, 2018, on the merits and with prejudice (the “Settlement”); and

         WHEREAS, the Court has reviewed and considered the Stipulation and the

 accompanying exhibits; and

         WHEREAS, the Parties to the Stipulation have consented to the entry of this order; and

         WHEREAS, all capitalized terms used in this order that are not otherwise defined herein

 have the meanings defined in the Stipulation;

                                                     30th day of ________,
         NOW, THEREFORE, IT IS HEREBY ORDERED, this _______       March    2020,

 that:

         1.
                                                                                                 -
                     The Court has reviewed the Stipulation and preliminarily finds, pursuant to Fed.

 R. Civ. P. 23(e)(1), that the Court will likely be able to approve the proposed Settlement as fair,

 reasonable, and adequate under Federal Rule of Civil Procedure 23(e)(2), subject to further

 consideration at the Settlement Hearing described below.

         2.          Pursuant to Rules 23(a) and (b)(3) of the Federal Rules of Civil Procedure, the

 Court hereby preliminarily certifies, for the purposes of the Settlement only, the Settlement Class

 of: all persons and entities that purchased or otherwise acquired Class A, Class C, and/or Class I

 shares of the Catalyst Hedged Futures Strategy Fund (the “Fund”) during the period from

 November 1, 2014 through June 30, 2017, inclusive (the “Class Period”), and were allegedly

 damaged thereby. Excluded from the Settlement Class are: (i) Defendants and their affiliates;

 (ii) the officers, directors, and/or trustees of the Trust, Catalyst, NLD, or the Fund during the

 Class Period; (iii) members of the immediate families of any such excluded person; (iv) any firm,

 trust, corporation, or entity in which any Defendant has a controlling interest; and (v) the legal


                                                  2
 4823-3791-3781.v2
Case 2:17-cv-02565-SJF-SIL Document 95 Filed 03/30/20 Page 3 of 64 PageID #: 2124




 representatives, heirs, successors, and assigns of any excluded person or entity. Also excluded

 from the Settlement Class will be any Person who would otherwise be a member of the

 Settlement Class that timely and validly submits a request for exclusion in accordance with the

 requirements set forth below and in the Notice.

         3.          The Court finds and preliminarily concludes that the prerequisites of class action

 certification under Rules 23(a) and 23(b)(3) of the Federal Rules of Civil Procedures have been

 satisfied for the Settlement Class defined herein and for the purposes of the Settlement only, in

 that:

                      (a)    the members of the Settlement Class are so numerous that joinder of all

  Settlement Class Members is impracticable;

                      (b)    there are questions of law and fact common to the Settlement Class

  Members;

                      (c)    the claims of Lead Plaintiffs are typical of the Settlement Class’s claims;

                      (d)    Lead Plaintiffs and Co-Lead Counsel have fairly and adequately

  represented and protected the interests of the Settlement Class;

                      (e)    the questions of law and fact common to Settlement Class Members

  predominate over any individual questions; and

                      (f)    a class action is superior to other available methods for the fair and

  efficient adjudication of the controversy, considering that the claims of Settlement Class

  Members in the Action are substantially similar and would, if tried, involve substantially

  identical proofs and may therefore be efficiently litigated and resolved on an aggregate basis as

  a class action; the amounts of the claims of many of the Settlement Class Members are too

  small to justify the expense of individual actions; and it does not appear that there is significant


                                                  3
 4823-3791-3781.v2
Case 2:17-cv-02565-SJF-SIL Document 95 Filed 03/30/20 Page 4 of 64 PageID #: 2125




  interest among Settlement Class Members in individually controlling the litigation of their

  claims.

          4.         Pursuant to Rule 23 of the Federal Rules of Civil Procedure, and for the purposes

 of the Settlement only, Lead Plaintiffs Eugene Almendinger, Jeffrey Berkowitz, Debra Folk,

 Earle Folk, Maryann Lovelidge, and Tom Lovelidge are preliminarily certified as Class

 Representatives for the Settlement Class. The law firms of Robbins Geller Rudman & Dowd

 LLP and Labaton Sucharow LLP are preliminarily appointed Class Counsel for the Settlement

 Class.

          5.         A hearing (the “Settlement Hearing”), pursuant to Rule 23(e) of the Federal Rules

 of Civil Procedure, is hereby scheduled to be held before the Court, at the United States District

 Court, Eastern District of New York, Long Island Courthouse, 100 Federal Plaza, Central Islip,

                                         September 3
 New York 11722, in Courtroom 1020, on ________________,          9:00 _.m. for the
                                                         2020, at ____

 following purposes:

                      (a)    to determine whether the proposed Settlement is fair, reasonable and

  adequate, and should be approved by the Court;

                      (b)    to determine whether the proposed Final Order and Judgment Approving

  Settlement (“Judgment”) as provided under the Stipulation should be entered, and to determine

  whether the release by the Settlement Class of the Released Claims, as set forth in the

  Stipulation, should be provided to the Released Defendant Parties;

                      (c)    to determine, for purposes of the Settlement only, whether the Settlement

  Class should be finally certified; whether Lead Plaintiffs should be finally certified as Class

  Representatives for the Settlement Class; whether the law firms of Robbins Geller Rudman &




                                                  4
 4823-3791-3781.v2
Case 2:17-cv-02565-SJF-SIL Document 95 Filed 03/30/20 Page 5 of 64 PageID #: 2126




  Dowd LLP and Labaton Sucharow LLP should be finally appointed as Class Counsel for the

  Settlement Class;

                      (d)    to determine whether the proposed Plan of Allocation for the proceeds of

  the Settlement is fair and reasonable and should be approved by the Court;

                      (e)    to consider Co-Lead Counsel’s application for an award of attorneys’

  fees and expenses (which may include an application for an award to Lead Plaintiffs for

  reimbursement of their reasonable costs and expenses directly related to their representation of

  the Settlement Class, pursuant to the Private Securities Litigation Reform Act of 1995

  (“PSLRA”)); and

                      (f)    to rule upon such other matters as the Court may deem appropriate.

         6.          The Court reserves the right to approve the Settlement with or without

 modification and with or without further notice to the Settlement Class of any kind. The Court

 further reserves the right to enter the Judgment approving the Settlement regardless of whether it

 will approve the proposed Plan of Allocation or award attorneys’ fees and expenses. The Court

 may also adjourn or continue the Settlement Hearing or modify any of the dates herein without

 further notice to members of the Settlement Class.

         7.          The Court approves the form, substance and requirements of the Postcard Notice,

 the Notice of Pendency of Class Action, Proposed Class Action Settlement, and Motion for

 Attorneys’ Fees and Expenses (the “Notice”) and the Proof of Claim and Release form (“Proof

 of Claim”), substantially in the forms annexed hereto as Exhibits A-1, A-2, A-3, and A-4.

         8.          The Court approves the retention of A.B. Data, Ltd. (“A.B. Data”) as the Claims

 Administrator. The Claims Administrator shall cause the Postcard Notice, substantially in the

 form annexed hereto as Exhibit A-4, to be mailed, by first-class mail, postage prepaid, on or


                                                  5
 4823-3791-3781.v2
Case 2:17-cv-02565-SJF-SIL Document 95 Filed 03/30/20 Page 6 of 64 PageID #: 2127




 before fourteen (14) business days after entry of this Preliminary Approval Order (“Notice

 Date”), to all Settlement Class Members who can be identified with reasonable effort.

         9.          The Trust, to the extent it has not already done so, shall use its best efforts to

 obtain and provide to Co-Lead Counsel, or the Claims Administrator, transfer records in

 electronic searchable form containing the names and addresses of purchasers of shares of the

 Fund during the Class Period no later than ten (10) business days after entry of this Preliminary

 Approval Order.

         10.         The Claims Administrator shall use reasonable efforts to give notice to nominee

 purchasers such as brokerage firms and other persons or entities who purchased or otherwise

 acquired shares of the Fund during the Class Period as record owners but not as beneficial

 owners.

                      (a)     Such nominees SHALL EITHER: (i) WITHIN TEN (10) CALENDAR

  DAYS of receipt of the Postcard Notice, request from the Claims Administrator sufficient

  copies of the Postcard Notice to forward to all such beneficial owners and WITHIN TEN (10)

  CALENDAR DAYS of receipt of those Postcard Notices from the Claims Administrator

  forward them to all such beneficial owners; or (ii) WITHIN TEN (10) CALENDAR DAYS of

  receipt of the Postcard Notices, provide a list of the names and addresses of all such beneficial

  owners to the Claims Administrator and the Claims Administrator is ordered to send the

  Postcard Notices promptly to such identified beneficial owners.

                      (b)     Nominees shall also provide email addresses for all such beneficial

  owners to the Claims Administrator, to the extent they are available.

                      (c)     Nominees who elect to send the Postcard Notices to their beneficial

  owners SHALL ALSO send a statement to the Claims Administrator confirming that the


                                                    6
 4823-3791-3781.v2
Case 2:17-cv-02565-SJF-SIL Document 95 Filed 03/30/20 Page 7 of 64 PageID #: 2128




  mailing was made and shall retain their mailing records for use in connection with any further

  notices that may be provided in the Action.

                      (d)    Upon full and timely compliance with these directions, nominees may

  seek reimbursement of their reasonable out-of-pocket expenses actually incurred in connection

  with complying with the above requirements by providing the Claims Administrator with

  proper documentation supporting the expenses for which reimbursement is sought. The Claims

  Administrator shall, if requested, reimburse nominees out of the Settlement Fund solely for their

  reasonable out-of-pocket expenses (not to exceed $0.10 per name and mailing address or $0.20,

  plus postage at the then current pre-sort rate used by the Claims Administrator, per Postcard

  Notice) incurred in providing notice to beneficial owners, which expenses would not have been

  incurred except for the sending of such notices, and subject to further order of this Court with

  respect to any dispute concerning such reimbursement.

         11.         Contemporaneously with the mailing of the Postcard Notice, the Claims

 Administrator shall cause copies of the Notice and the Claim Form, substantially in the forms

 attached hereto as Exhibits A-1 and A-2, respectively, to be posted on a website to be developed

 for the Settlement, from which copies of the Notice and Claim Form can be downloaded. Co-

 Lead Counsel shall, at or before the Settlement Hearing, file with the Court proof of

 dissemination of the Postcard Notice, Notice, and Proof of Claim.

         12.         The Court approves the form of the Summary Notice of Pendency of Class

 Action, Proposed Class Action Settlement, and Motion for Attorneys’ Fees and Expenses

 (“Summary Notice”) substantially in the form annexed hereto as Exhibit 3, and directs that Co-

 Lead Counsel shall cause the Summary Notice to be published once in Investor’s Business Daily

 and be transmitted twice over PR Newswire within twenty-one (21) calendar days of the Notice


                                                 7
 4823-3791-3781.v2
Case 2:17-cv-02565-SJF-SIL Document 95 Filed 03/30/20 Page 8 of 64 PageID #: 2129




 Date. Co-Lead Counsel shall, at or before the Settlement Hearing, file with the Court proof of

 publication of the Summary Notice.

         13.         The form and content of the notice program described herein, and the methods set

 forth herein of notifying the Settlement Class of the Settlement and its terms and conditions,

 meet the requirements of Rule 23 of the Federal Rules of Civil Procedure, Section 27 of the

 Securities Act of 1933, 15 U.S.C. §77z-1(a)(7), as amended by the PSLRA, and due process,

 constitute the best notice practicable under the circumstances, and shall constitute due and

 sufficient notice to all persons and entities entitled thereto.

         14.         In order to be eligible to receive a distribution from the Net Settlement Fund, in

 the event the Settlement is effected in accordance with the terms and conditions set forth in the

 Stipulation, each claimant shall take the following actions and be subject to the following

 conditions:

                      (a)    A properly executed Proof of Claim, substantially in the form annexed

  hereto as Exhibit A-2, must be submitted to the Claims Administrator, at the address indicated

  in the Proof of Claim, no later than one hundred and twenty (120) calendar days after the Notice

  Date. Such deadline may be further extended by Court order or by Co-Lead Counsel in their

  discretion. Each Proof of Claim shall be deemed to have been submitted when postmarked (if

  properly addressed and mailed by first-class or overnight mail, postage prepaid). Any Proof of

  Claim submitted in any other manner shall be deemed to have been submitted when it was

  actually received at the address designated in the Proof of Claim. Any Settlement Class

  Member who does not timely submit a Proof of Claim within the time provided for shall be

  barred from sharing in the distribution of the Net Settlement Fund, unless otherwise ordered by




                                                   8
 4823-3791-3781.v2
Case 2:17-cv-02565-SJF-SIL Document 95 Filed 03/30/20 Page 9 of 64 PageID #: 2130




  the Court, but shall remain bound by all determinations and judgments in this Action

  concerning the Settlement, as provided by ¶16 of this order.

                      (b)    The Proof of Claim submitted by each claimant must satisfy the

  following conditions, unless otherwise allowed pursuant to the Stipulation: (i) it must be

  properly completed, signed and submitted in a timely manner in accordance with the provisions

  of the preceding subparagraph; (ii) it must be accompanied by adequate supporting

  documentation for the transactions reported therein, in the form of broker confirmation slips,

  broker account statements, an authorized statement from the broker containing the transactional

  information found in a broker confirmation slip, or such other documentation as is deemed

  adequate by the Claims Administrator and/or Co-Lead Counsel; (iii) if the person executing the

  Proof of Claim is acting in a representative capacity, a certification of his or her current

  authority to act on behalf of the claimant must be included in the Proof of Claim; and (iv) the

  Proof of Claim must be complete and contain no material deletions or modifications of any of

  the printed matter contained therein and must be signed under penalty of perjury.

                      (c)    As part of the Proof of Claim, each claimant shall submit to the

  jurisdiction of the Court with respect to the claim submitted.

         15.         Any Settlement Class Member may enter an appearance in this Action, at his, her

 or its own expense, individually or through counsel of his, her or its own choice. If any

 Settlement Class Member does not enter an appearance, he, she or it will be represented by Co-

 Lead Counsel.

         16.         Settlement Class Members shall be bound by all orders, determinations and

 judgments in this Action concerning the Settlement, whether favorable or unfavorable, unless

 such Persons request exclusion from the Settlement Class in a timely and proper manner, as


                                                  9
 4823-3791-3781.v2
Case 2:17-cv-02565-SJF-SIL Document 95 Filed 03/30/20 Page 10 of 64 PageID #: 2131




  hereinafter provided. A putative Settlement Class Member wishing to make such an exclusion

  request shall mail the request in written form by first-class mail to the Claims Administrator at

  the address designated in the Notice for such exclusions, such that it is received no later than

  twenty-one (21) calendar days prior to the Settlement Hearing. Such request for exclusion must

  state the name, address and telephone number of the Person seeking exclusion, must state that

  the sender requests to be “excluded from the Settlement Class in Emerson, et al. v. Mutual Fund

  Series Trust, et al., No. 2:17-cv-02565 (E.D.N.Y.)” and must be signed by such Person. Such

  Persons requesting exclusion are also directed to state the information requested in the Notice,

  including, but not limited to: the date(s), price(s), and number(s) of shares of all purchases and

  sales of shares of the Fund during the Class Period. The request for exclusion shall not be

  effective unless it provides the required information and is made within the time stated above, or

  the exclusion is otherwise accepted by the Court.

          17.         Putative Settlement Class Members requesting exclusion from the Settlement

  Class shall not be eligible to receive any payment out of the Net Settlement Fund as described in

  the Stipulation and Notice.

          18.         The Court will consider any Settlement Class Member’s objection to the

  Settlement, the Plan of Allocation, and/or the application for an award of attorneys’ fees or

  expenses only if such Settlement Class Member has served by hand or by mail his, her or its

  written objection and supporting papers, such that they are received on or before twenty-one (21)

  calendar days before the Settlement Hearing, upon Lead Counsel: James W. Johnson, Labaton

  Sucharow LLP, 140 Broadway, New York, NY 10005; Evan J. Kaufman, Robbins Geller

  Rudman & Dowd LLP, 58 South Service Road, Suite 200, Melville, NY 11747; and Defendants’

  Counsel Representative: James F. Moyle, Lazare Potter Giacovas & Moyle LLP, 747 Third


                                                 10
  4823-3791-3781.v2
Case 2:17-cv-02565-SJF-SIL Document 95 Filed 03/30/20 Page 11 of 64 PageID #: 2132




  Avenue, Floor 16, New York, NY 10017, and has filed said objections and supporting papers

  with the Clerk of the Court, United States District Court for the Eastern District of New York,

  100 Federal Plaza, Central Islip, New York 11722. Any Settlement Class Member who does not

  make his, her, or its objection in the manner provided for in the Notice shall be deemed to have

  waived such objection and shall forever be foreclosed from making any objection to any aspect

  of the Settlement, to the Plan of Allocation, or to the request for attorneys’ fees and expenses,

  unless otherwise ordered by the Court, but shall otherwise be bound by the Judgment to be

  entered and the releases to be given. Attendance at the hearing is not necessary. However,

  persons wishing to be heard orally in opposition to the approval of the Settlement, the Plan of

  Allocation, and/or the application for an award of attorneys’ fees and expenses are required to

  indicate in their written objection their intention to appear at the hearing. Persons who intend to

  object to the Settlement, the Plan of Allocation, and/or the application for an award of attorneys’

  fees and expenses and desire to present evidence at the Settlement Hearing must include in their

  written objections the identity of any witnesses they may call to testify and exhibits they intend

  to introduce into evidence at the Settlement Hearing.

          19.         Settlement Class Members do not need to appear at the hearing or take any other

  action to indicate their approval.

          20.         Pending final determination of whether the Settlement should be approved, Lead

  Plaintiffs, all Settlement Class Members, and each of them, and anyone who acts or purports to

  act on their behalf, shall not institute, commence or prosecute any action which asserts Released

  Claims against the Released Defendant Parties.

          21.         All papers in support of the Settlement, Plan of Allocation, and Co-Lead

  Counsel’s request for an award of attorneys’ fees and expenses shall be filed with the Court and


                                                  11
  4823-3791-3781.v2
Case 2:17-cv-02565-SJF-SIL Document 95 Filed 03/30/20 Page 12 of 64 PageID #: 2133




  served on or before thirty-five (35) calendar days prior to the date set herein for the Settlement

  Hearing. If reply papers are necessary, they are to be filed with the Court and served no later

  than seven (7) calendar days prior to the Settlement Hearing.

          22.         The passage of title and ownership of the Settlement Fund to the Escrow Agent in

  accordance with the terms and obligations of the Stipulation is approved. No person who is not a

  Settlement Class Member or Co-Lead Counsel shall have any right to any portion of, or to any

  distribution of, the Net Settlement Fund unless otherwise ordered by the Court or otherwise

  provided in the Stipulation.

          23.         All funds held in escrow shall be deemed and considered to be in custodia legis of

  the Court, and shall remain subject to the jurisdiction of the Court until such time as such funds

  shall be disbursed pursuant to the Stipulation and/or further order of the Court.

          24.         Neither Defendants nor their counsel shall have any responsibility for the Plan of

  Allocation or any application for attorney’s fees or expenses submitted by Co-Lead Counsel or

  Lead Plaintiffs, and such matters shall be considered separately from the fairness, reasonableness

  and adequacy of the Settlement.

          25.         If the Settlement fails to become effective as defined in the Stipulation or is

  terminated, then both the Stipulation, including any amendment(s) thereof, except as expressly

  provided in the Stipulation, and this Preliminary Approval Order shall be null and void, of no

  further force or effect, and without prejudice to any Party, and may not be introduced as evidence

  or used in any actions or proceedings by any person or entity against the Parties, and the Parties

  shall be deemed to have reverted to their respective litigation positions in the Action as of

  November 26, 2019.




                                                    12
  4823-3791-3781.v2
Case 2:17-cv-02565-SJF-SIL Document 95 Filed 03/30/20 Page 13 of 64 PageID #: 2134




                       March 2020
             30 day of ______,
  DATED this ___




                                                    /s/ Arthur D. Spatt
                                              ______________________________
                                              HONORABLE ARTHUR D. SPATT
                                              UNITED STATES DISTRICT JUDGE




                                     13
  4823-3791-3781.v2
Case 2:17-cv-02565-SJF-SIL Document 95 Filed 03/30/20 Page 14 of 64 PageID #: 2135




                          Exhibit A-1
Case 2:17-cv-02565-SJF-SIL Document 95 Filed 03/30/20 Page 15 of 64 PageID #: 2136

                                                                                          EXHIBIT A-1


  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK

                                    x
  ROGER EMERSON, MARY EMERSON,      :
  ROBERT CAPLIN and MARTHA J.       :
                                    : Civil Action No. 17-cv-02565-ADS-GRB
  GOODLETT, Individually and on Behalf of
  All Others Similarly Situated,    :
                                    :
                        Plaintiffs, :
                                    :
        vs.                         :
                                    :
  MUTUAL FUND SERIES TRUST,         :
  CATALYST CAPITAL ADVISORS LLC,    :
  NORTHERN LIGHTS DISTRIBUTORS LLC, :
  JERRY SZILAGYI, TOBIAS CALDWELL, :
  TIBERIU WEISZ, BERT PARISER, and  :
  ERIK NAVILOFF,                    :
                                    :
                        Defendants.
                                    :
                                    x
                      NOTICE OF PENDENCY OF CLASS ACTION, PROPOSED
                        CLASS ACTION SETTLEMENT, AND MOTION FOR
                              ATTORNEYS’ FEES AND EXPENSES

      If you purchased or otherwise acquired Class A, Class C, and/or Class I shares of the Catalyst
      Hedged Futures Strategy Fund (the “Fund”) during the period from November 1, 2014 through
         June 30, 2017, inclusive, you may be entitled to a payment from a class action settlement.

            A Federal Court authorized this Notice. This is not a solicitation from a lawyer.

           The purpose of this Notice is to inform you of the pendency of this securities class action
            (the “Action”), the proposed settlement of the Action with Defendants (the
            “Settlement”),1 and a hearing to be held by the Court to consider: (i) whether the
            Settlement should be approved; (ii) whether the Settlement Class should be certified;
            (iii) whether the proposed plan for allocating the proceeds of the Settlement (the “Plan of
            Allocation”) should be approved; and (iv) Co-Lead Counsel’s application for an award of
            attorneys’ fees and expenses. This Notice describes important rights you may have if you
            are a member of the Settlement Class and what steps you must take if you wish to
            participate in the Settlement, wish to object, or wish to be excluded from the Settlement
            Class.

  1
    The terms of the Settlement are in the Stipulation and Agreement of Settlement, dated ________, 2020
  (the “Stipulation”), which can be viewed at www.______. All capitalized terms not defined in this Notice
  have the same meanings as defined in the Stipulation.

                                                   -1-
  4819-0616-2613.v2
Case 2:17-cv-02565-SJF-SIL Document 95 Filed 03/30/20 Page 16 of 64 PageID #: 2137

                                                                                       EXHIBIT A-1


          If approved by the Court, the Settlement will create a $3,325,000 cash fund, plus any
           earned interest, for the benefit of eligible Settlement Class Members, less the deduction
           of attorneys’ fees and expenses awarded by the Court, Notice and Administration
           Expenses, and Taxes.

          The Settlement resolves claims by Court-appointed Lead Plaintiffs Eugene Almendinger,
           Jeffrey Berkowitz, Debra Folk, Earle Folk, Maryann Lovelidge, and Tom Lovelidge
           (collectively, “Lead Plaintiffs”) that have been asserted on behalf of the Settlement Class
           (defined below) against Mutual Fund Series Trust (the “Trust”), Catalyst Capital
           Advisors, LLC (“Catalyst”), Northern Lights Distributors LLC (“NLD”), Jerry Szilagyi
           (“Szilagyi”), Tobias Caldwell (“Caldwell”), Tiberiu Weisz (“Weisz”), Bert Pariser
           (“Pariser”), and Erik Naviloff (“Naviloff”) (each a “Defendant” and collectively,
           “Defendants”). It avoids the costs and risks of continuing the litigation against
           Defendants; pays money to eligible investors; and releases the Released Defendant
           Parties (defined below) from liability.

   If you are a Settlement Class Member, your legal rights will be affected by this Settlement
                 whether you act or do not act. Please read this Notice carefully.

                   YOUR LEGAL RIGHTS AND OPTIONS IN THIS SETTLEMENT
      SUBMIT A CLAIM FORM        The only way to get a payment. See Question 8 below for
      BY _______, 2020           details.
      EXCLUDE YOURSELF FROM Get no payment. This is the only option that, assuming
      THE SETTLEMENT CLASS       your claim is timely brought, might allow you to ever
      BY _____, 2020             bring or be part of any other lawsuit against Defendants
                                 and/or the other Released Defendant Parties concerning
                                 the Released Claims. See Question 11 below for
                                 details.
      OBJECT BY _______, 2020    Write to the Court about why you do not like the
                                 Settlement, the Plan of Allocation, or the Fee and Expense
                                 Application. If you object, you will still be a member of
                                 the Settlement Class. See Question 16 below for details.
      GO TO A HEARING ON         Ask to speak in Court at the Settlement Hearing about the
      ______________, 2020 AND   Settlement. See Question 20 below for details.
      FILE A NOTICE OF
      INTENTION TO APPEAR BY
      _______, 2020
      DO NOTHING                 Get no payment. Give up rights.

          These rights and options—and the deadlines to exercise them—are explained in this
           Notice.

          The Court in charge of this case still has to decide whether to approve the Settlement.
           Payments will be made to all Settlement Class Members who timely submit valid Claim
           Forms, if the Court approves the Settlement and any appeals are resolved. Please be
           patient.
                                                  -2-
  4819-0616-2613.v2
Case 2:17-cv-02565-SJF-SIL Document 95 Filed 03/30/20 Page 17 of 64 PageID #: 2138

                                                                                          EXHIBIT A-1


                                     SUMMARY OF THE NOTICE

  Statement of the Settlement Class’s Recovery
             1.       Subject to Court approval, Lead Plaintiffs, on behalf of the Settlement Class,

      have agreed to settle the claims against Defendants in exchange for a payment of $3,325,000 in

      cash (the “Settlement Amount”), which will be deposited into an interest-bearing Escrow

      Account (the “Settlement Fund”). Based on Co-Lead Counsel’s estimate of the number of

      shares of the Fund eligible to participate in the Settlement, and assuming that all investors

      eligible to participate in the Settlement do so, it is estimated that the average recovery, before

      deduction of any Court-approved fees and expenses, such as attorneys’ fees, litigation expenses,

      Taxes, and Notice and Administration Expenses, would be approximately $0.009 per allegedly

      damaged share.2     If the Court approves Co-Lead Counsel’s Fee and Expense Application

      (discussed below), the average recovery would be approximately $0.006 per allegedly damaged

      share. These average recovery amounts are only estimates and Settlement Class Members

      may recover more or less than these estimated amounts. A Settlement Class Member’s

      actual recovery will depend on, for example: (i) the total number of claims submitted; (ii) the

      amount of the Net Settlement Fund; (iii) when the Settlement Class Member purchased or

      acquired shares of the Fund during the Class Period; and (iv) whether and when the Settlement

      Class Member sold shares. See the Plan of Allocation beginning on page [__] for information

      on the calculation of your Recognized Claim.




  2
    An allegedly damaged share might have been traded, and potentially damaged, more than once during
  the Class Period, and the average recovery indicated above represents the estimated average recovery for
  each share that allegedly incurred damages.


                                                     -3-
  4819-0616-2613.v2
Case 2:17-cv-02565-SJF-SIL Document 95 Filed 03/30/20 Page 18 of 64 PageID #: 2139

                                                                                       EXHIBIT A-1


  Statement of Potential Outcome of Case if the Action Continued to Be Litigated
            2.        The Parties disagree about both liability and damages and do not agree about the

   amount of damages that would be recoverable if Lead Plaintiffs ultimately were to prevail on

   each claim alleged. The issues on which the Parties disagree include, for example: (i) whether

   any statements of false or misleading material facts or material omissions were made; (ii) the

   extent to which factors such as general market, economic, and industry conditions influenced

   the trading prices of the Fund’s shares; and (iii) whether class members suffered any damages.

            3.        Defendants have denied and continue to deny any and all allegations of

   wrongdoing or fault asserted in the Action, deny that they have committed any act or omission

   giving rise to any liability or violation of law, and deny that Lead Plaintiffs and the Settlement

   Class have suffered any loss attributable to Defendants’ actions or omissions. While Lead

   Plaintiffs believe that they have meritorious claims, they recognize that there are significant

   obstacles in the way to recovery.

  Statement of Attorneys’ Fees and Expenses Sought
            4.        Co-Lead Counsel will apply to the Court for an award of attorneys’ fees from the

   Settlement Fund, on behalf of all Plaintiffs’ Counsel, in an amount not to exceed 25% of the

   Settlement Fund, which includes any accrued interest. Co-Lead Counsel will also apply for

   payment of litigation expenses incurred in prosecuting the Action in an amount not to exceed

   $170,000, plus accrued interest, which may include an application pursuant to the Private

   Securities Litigation Reform Act of 1995 (“PSLRA”) for an award to Lead Plaintiffs directly

   related to their litigation efforts on behalf of the Settlement Class. If the Court approves Co-

   Lead Counsel’s Fee and Expense Application in full, the average amount of fees and expenses,

   assuming claims are filed for all shares eligible to participate in the Settlement, will be



                                                    -4-
  4819-0616-2613.v2
Case 2:17-cv-02565-SJF-SIL Document 95 Filed 03/30/20 Page 19 of 64 PageID #: 2140

                                                                                          EXHIBIT A-1


   approximately $0.003 per allegedly damaged share.               A copy of the Fee and Expense

   Application will be posted on www._______.com after it has been filed with the Court.

  Reasons for the Settlement
            5.        For Lead Plaintiffs, the principal reason for the Settlement is the guaranteed cash

   benefit to the Settlement Class. This benefit must be compared to the uncertainty of being able

   to overcome the Court’s dismissal of the Complaint in response to Defendants’ motion to

   dismiss; the uncertainty of being able to prove the allegations against Defendants asserted in the

   Complaint; maintaining certification of the class through trial; the uncertainty of a greater

   recovery after a trial and in post-trial appeals; the risks of litigation, especially in complex

   actions like this; as well as the difficulties and delays inherent in such litigation (including any

   trial and appeals).

            6.        For Defendants, who deny all allegations of wrongdoing or liability whatsoever

   and deny that Settlement Class Members were damaged, the principal reason for entering into

   the Settlement is to end the burden, expense, uncertainty, and risk of further litigation.

  Identification of Attorneys’ Representatives
            7.        Lead Plaintiffs and the Settlement Class are represented by Co-Lead Counsel,

   James W. Johnson, Labaton Sucharow LLP, 140 Broadway, New York, NY 10005, (888) 219-

   6877, settlementquestions@labaton.com; and Evan J. Kaufman, Robbins Geller Rudman &

   Dowd LLP, 58 South Service Road, Suite 200, Melville, NY 11747 (800) 449-4900.

            8.        Further information regarding this Action, the Settlement, and this Notice may

   be obtained by contacting the Claims Administrator: c/o ______, (_____) ____-____,

   www.___.com; or Co-Lead Counsel.

        Please Do Not Call the Court or Defendants with Questions About the Settlement.

                                    [END OF PSLRA COVER PAGE]

                                                     -5-
  4819-0616-2613.v2
Case 2:17-cv-02565-SJF-SIL Document 95 Filed 03/30/20 Page 20 of 64 PageID #: 2141

                                                                                     EXHIBIT A-1


                                        BASIC INFORMATION

   1. Why did I get this Notice?

            9.        You or someone in your family may have purchased or otherwise acquired Class

   A, Class C, and/or Class I shares of the Fund during the period from November 1, 2014 through

   June 30, 2017, inclusive (the “Class Period”). If you wish to be eligible for a payment, you

   are required to submit the Claim Form that is available on the Settlement website,

   www.______.com, or you may request that a Claim Form be mailed to you by calling the

   Claims Administrator. See Question 8 below.

            10.       The Court directed that notice of the Settlement be sent to Settlement Class

   Members because they have a right to know about the proposed Settlement of this class action

   lawsuit, and about all of their options, before the Court decides whether to approve the

   Settlement.

            11.       The Court in charge of the Action is the United States District Court for the

   Eastern District of New York, and the case is known as Emerson, et al. v. Mutual Fund Series

   Trust, et al., No. 2:17-cv-02565-ADS-GRB. The Action is assigned to the Honorable Arthur D.

   Spatt, United States District Judge.

   2. What is this case about and what has happened so far?

            12.       Lead Plaintiffs allege that the Fund was marketed to investors as a capital

   preservation fund, with low volatility and low market correlation. As such, Lead Plaintiffs

   allege that the Fund attracted conservative investors seeking a steady investment with low

   correlation to the stock market. The Fund offered shares to investors pursuant to Registration

   Statements and Prospectuses. These Offering Materials allegedly promoted the Fund as a low-

   risk and conservative investment vehicle, with allegedly inaccurate statements. Lead Plaintiffs

   allege the Fund routinely made complex trades that amounted to massive shorts of the Standard
                                                  -6-
  4819-0616-2613.v2
Case 2:17-cv-02565-SJF-SIL Document 95 Filed 03/30/20 Page 21 of 64 PageID #: 2142

                                                                                           EXHIBIT A-1


      & Poor’s 500 Index (“S&P 500”) that exposed the Fund to potentially unlimited losses of

      capital if the market were to rapidly move up. Because the Fund faced the potential risk of

      unlimited loss of capital in a rapidly rising market, the Fund was not the conservative

      investment portrayed to investors. Rather, Lead Plaintiffs allege it was highly speculative and

      not suitable for all investors, including investors seeking capital preservation, low volatility, and

      low exposure to the movement of the U.S. equity markets.

             13.      As a result, in February 2017, Lead Plaintiffs allege the Fund had a “melt down”

      when the S&P 500 experienced a steady and rapid increase in value. Between February 2 and

      February 15, 2017, the net asset value (“NAV”) for the Fund’s shares fell approximately 15%.

             14.      On April 28, 2017, a securities class action complaint was filed in the United

      States District Court for the Eastern District of New York on behalf of investors in the Fund,

      titled Emerson, et al. v. Mutual Fund Series Trust, et al., No. 2:17-cv-02565-ADS-GRB and

      was assigned to the Honorable Leonard D. Wexler. On January 2, 2018, Judge Wexler recused

      himself from the case and the matter was reassigned to the Honorable Arthur D. Spatt.

             15.      On January 8, 2018, the Court issued an Order appointing Eugene Almendinger,

      Jeffrey Berkowitz, Debra Folk, Earle Folk, Maryann Lovelidge, Tom Lovelidge, and William

      H. Tod as co-lead plaintiffs and approving their selection of Robbins Geller Rudman & Dowd

      LLP and Labaton Sucharow as co-lead counsel.3

             16.      Lead Plaintiffs, through Co-Lead Counsel, have conducted a thorough

      investigation relating to the claims, defenses, and underlying events and transactions that are the

      subject of the Action. This process included reviewing and analyzing: (i) documents filed by

      the Trust and the Fund with the U.S. Securities and Exchange Commission (“SEC”); (ii)

  3
      Mr. Tod has passed away and is therefore no longer a lead plaintiff.


                                                     -7-
  4819-0616-2613.v2
Case 2:17-cv-02565-SJF-SIL Document 95 Filed 03/30/20 Page 22 of 64 PageID #: 2143

                                                                                       EXHIBIT A-1


   publicly available news articles and reports about the Trust, Catalyst, and the Fund; (iii) press

   releases, investor communications, and other public statements regarding the Fund; and (iv) the

   applicable law governing the claims and potential defenses. Co-Lead Counsel also consulted

   with a financial industry expert on issues concerning mutual funds and the derivative trading

   strategies at issue and interviewed the Fund’s portfolio manager.

            17.       Following Lead Plaintiffs’ initial investigation, on March 30, 2018, Lead

   Plaintiffs filed an Amended Complaint for Violations of the Securities Act of 1933 (the

   “Complaint”) alleging violations of Sections 11, 12(a)(2) and 15 of the Securities Act of 1933

   (“Securities Act”), on behalf of a class of all persons and entities that purchased or otherwise

   acquired shares of the Fund in continuous offerings pursuant to registration statements and

   prospectuses for the Fund filed on November 1, 2014, November 3, 2016, April 6, 2017, and

   April 13, 2017, and were damaged thereby.

            18.       On June 5, 2018, Defendants filed a Joint Motion to Dismiss the Complaint,

   raising several grounds for dismissal, including, among others, that the offering materials for the

   Fund fully disclosed the risks of investing in the Fund, that the allegations of misstatements and

   omissions were insufficient, that the claims asserted in the Complaint were not timely, that Lead

   Plaintiffs failed to allege that the Individual Defendants and Catalyst were statutory sellers, that

   the Complaint failed to plead loss causation, and that Lead Plaintiffs did not adequately allege

   control. Lead Plaintiffs opposed the motion on August 6, 2018 and Defendants filed a reply

   brief in support of their motion to dismiss on September 20, 2018.

            19.       On March 5, 2019, Lead Plaintiffs moved, pursuant to Federal Rule of Civil

   Procedure (“Rule”) 41(a)(1)(i), to voluntarily dismiss Defendant Edward Walczak from the

   Complaint. The motion was granted on March 7, 2019 and Walczak’s name was removed from

   the caption.

                                                  -8-
  4819-0616-2613.v2
Case 2:17-cv-02565-SJF-SIL Document 95 Filed 03/30/20 Page 23 of 64 PageID #: 2144

                                                                                          EXHIBIT A-1


            20.       On June 25, 2019, the Court granted Defendants’ motion to dismiss the

   Complaint in its entirety and dismissed Lead Plaintiffs’ claims with prejudice. A judgment was

   entered the following day, on June 26, 2019 (the “Dismissal Judgment”). In dismissing the

   Action, the Court held, among other things, that the alleged misstatements and omissions are

   either categorically non-actionable or are rendered non-actionable by the various risk

   disclosures repeated throughout the offering documents; and that the Complaint does not

   adequately allege that (a) the Individual Defendants or Catalyst are statutory sellers or (b)

   Catalyst controlled the Fund.

            21.       On July 18, 2019, Lead Plaintiffs moved, pursuant to Rule 59(e), to alter or

   amend the Dismissal Judgment, entered on June 26, 2019, and for leave, pursuant to Rule

   15(a)(2), to file a proposed second amended complaint. Defendants filed a joint memorandum

   of law in opposition to Lead Plaintiffs’ motion and Lead Plaintiffs filed a reply brief in support

   of their motion on August 22, 2019.

            22.       In September 2019, Lead Plaintiffs and Defendants, through their counsel,

   conferred on the possibility of reaching a negotiated resolution of the Action and agreed to

   retain Michelle Yoshida (the “Mediator”), to help facilitate settlement discussions. Following

   continued, extensive arm’s-length negotiations, on November 26, 2019, pursuant to the

   Mediator’s recommendation, the Parties agreed, in principle, to settle all claims in the Action

   for $3,325,000, subject to the execution of a customary stipulation and agreement of settlement

   and related papers. The Stipulation (together with its exhibits) constitutes the final and binding

   agreement between the Parties.

   3. Why is this a class action?

            23.       In a class action, one or more persons or entities (in this case, Lead Plaintiffs),

   sue on behalf of people and entities who have similar claims. Together, these people and
                                             -9-
  4819-0616-2613.v2
Case 2:17-cv-02565-SJF-SIL Document 95 Filed 03/30/20 Page 24 of 64 PageID #: 2145

                                                                                       EXHIBIT A-1


   entities are a “class,” and each is a “class member.” Class actions allow the adjudication of

   many individuals’ similar claims that might be too small to bring economically as individual

   actions. One court resolves the issues for all class members at the same time, except for those

   who exclude themselves, or “opt-out,” from the class.

   4. What are the reasons for the Settlement?

            24.       Lead Plaintiffs and Co-Lead Counsel believe that the claims asserted in the

   Action are strong. They recognize, however, the expense and length of continued proceedings

   needed to pursue the claims through an appeal of the Court’s Dismissal Judgment, class

   certification, summary judgment, trial and post-trial appeals, as well as the difficulties inherent

   in establishing liability as to Defendants. For example, Defendants have raised arguments and

   defenses (which they would likely continue to raise in further motions to dismiss, motions for

   summary judgment, and at trial) countering Lead Plaintiffs’ allegations, such as that there were

   no misrepresentations and that Defendants acted in good faith and in a manner they reasonably

   believed to be in accordance with all applicable rules, regulations, and laws. In the absence of a

   settlement, assuming the claims proceed after the Dismissal Judgment, the Parties would present

   factual and expert testimony on each of the issues in dispute, and there is a risk that the Court or

   jury would resolve these issues unfavorably against Lead Plaintiffs and the Settlement Class.

   Lead Plaintiffs and Co-Lead Counsel believe that the proposed Settlement is fair, reasonable,

   and adequate, and in the best interests of the Settlement Class.

            25.       Defendants have denied and continue to deny each and every one of the claims

   alleged by Lead Plaintiffs in the Action, including all claims in the Complaint. Nonetheless,

   Defendants have concluded that continuation of the Action as against them would be protracted

   and expensive, and have taken into account the uncertainty and risks inherent in any litigation,

   especially a complex case like this Action.
                                                  - 10 -
  4819-0616-2613.v2
Case 2:17-cv-02565-SJF-SIL Document 95 Filed 03/30/20 Page 25 of 64 PageID #: 2146

                                                                                       EXHIBIT A-1


                                   WHO IS IN THE SETTLEMENT

   5. How do I know if I am part of the Settlement Class?

            26.       The Court directed, for the purposes of the proposed Settlement, that everyone

   who fits the following description is a Settlement Class Member and subject to the Settlement

   unless they are an excluded person (see Question 6 below) or take steps to exclude themselves

   from the Settlement Class (see Question 11 below):

           all persons and entities that purchased or otherwise acquired Class A, Class C, and/or

           Class I shares of the Catalyst Hedged Futures Strategy Fund during the period from

           November 1, 2014 through June 30, 2017, inclusive, and were allegedly damaged

           thereby.

            27.       Check your investment records or contact your broker to see if you have any

   eligible purchases or acquisitions.

   6. Are there exceptions to being included?

            28.       Yes.   There are some individuals and entities that are excluded from the

   Settlement Class by definition. Excluded from the Settlement Class are: (i) Defendants and

   their affiliates; (ii) the officers, directors, and/or trustees of the Trust, Catalyst, NLD, or the

   Fund during the Class Period; (iii) members of the immediate families of any such excluded

   person; (iv) any firm, trust, corporation, or entity in which any Defendant has a controlling

   interest; and (v) the legal representatives, heirs, successors, and assigns of any excluded person

   or entity. Also excluded from the Settlement Class is anyone who timely and validly seeks

   exclusion from the Settlement Class in accordance with the procedures described in Question 11

   below.




                                                  - 11 -
  4819-0616-2613.v2
Case 2:17-cv-02565-SJF-SIL Document 95 Filed 03/30/20 Page 26 of 64 PageID #: 2147

                                                                                        EXHIBIT A-1


                                    THE SETTLEMENT BENEFITS

   7. What does the Settlement provide?

            29.       In exchange for the Settlement and the release of the Released Claims against the

   Released Defendant Parties (see Question 10 below), Defendants have agreed to pay, or cause

   to be paid, $3,325,000, which, along with any interest earned, will be distributed after deduction

   of Court-awarded attorneys’ fees and litigation expenses, Notice and Administration Expenses,

   Taxes, and any other fees or expenses approved by the Court (the “Net Settlement Fund”), to

   Settlement Class Members who send in valid and timely Claim Forms.

   8. How can I receive a payment?

            30.       To qualify for a payment from the Net Settlement Fund, you must submit a

   timely and valid Claim Form. A Claim Form can be downloaded from the website for the

   Settlement: www.___.com. You can also request that a Claim Form be mailed to you by calling

   the Claims Administrator toll-free at (____) ___-_____.

            31.       Please read the instructions in the Claim Form carefully. Fill out the Claim

   Form, include all the documents the form requests, sign it, and either mail it to the Claims

   Administrator using the address listed in the Claim Form or submit it online at www.___.com.

   Claim Forms must be postmarked (if mailed) or submitted online no later than

   ______________________, 2020.

   9. When will I receive my payment?

            32.       The Court will hold a Settlement Hearing on ____________, 2020 to decide,

   among other things, whether to finally approve the Settlement. Even if the Court approves the

   Settlement, there may be appeals which can take time to resolve, perhaps more than a year. It

   also takes a long time for all of the Claim Forms to be accurately reviewed and processed. If


                                                   - 12 -
  4819-0616-2613.v2
Case 2:17-cv-02565-SJF-SIL Document 95 Filed 03/30/20 Page 27 of 64 PageID #: 2148

                                                                                          EXHIBIT A-1


   you have an eligible claim, you will receive a payment after the Settlement reaches its Effective

   Date and Claim Forms have been processed and evaluated. Please be patient.

   10. What am I giving up to receive a payment and by staying in the Settlement Class?

            33.       If you are a Settlement Class Member and do not timely and validly exclude

   yourself from the Settlement Class, you will remain in the Settlement Class and that means that,

   upon the “Effective Date” of the Settlement, you will release all “Released Claims” against the

   “Released Defendant Parties.”

           (a)        “Released Claims” means any and all complaints, claims, third-party claims,

  cross-claims, counterclaims, demands, allegations, liabilities, obligations, promises, agreements,

  controversies, actions, causes of action, suits, rights, damages, costs, losses, debts, charges, and

  expenses (including Unknown Claims (as defined below) and attorneys’ fees, expert fees, and

  disbursements of counsel and other professionals) of any and every nature whatsoever, whether

  in law or in equity, whether arising under federal, state, local, or statutory or common law or any

  other law, rule, or regulation (whether foreign or domestic), whether currently known or

  unknown, fixed or contingent, suspected or unsuspected, foreseen or unforeseen, ripened or

  unripened, accrued or unaccrued, liquidated or unliquidated, or matured or not matured, whether

  arising in equity or under the law of contract, tort, malpractice, statutory breach, or any other

  legal right or duty, whether direct, class, individual, or representative, and to the fullest extent

  that the law permits their release in this lawsuit, that Lead Plaintiffs, or any other member of the

  Settlement Class: (a) asserted in the Action, or (b) could have asserted against any of the

  Released Defendant Parties in the Action or in any forum that arise out of, relate to, are

  connected with, or in any way concern both (i) the allegations, transactions, facts, matters,

  occurrences, representations, or omissions involved, set forth, alleged, or referred to in the

  Action, or relating to actions or inactions with respect to the Fund, and (ii) the purchase or
                                                  - 13 -
  4819-0616-2613.v2
Case 2:17-cv-02565-SJF-SIL Document 95 Filed 03/30/20 Page 28 of 64 PageID #: 2149

                                                                                           EXHIBIT A-1


  acquisition of shares of the Fund during the Class Period. Released Claims does not include: (a)

  claims in any governmental or regulatory agency proceeding or action, including the right of any

  Settlement Class Member to recover therein; (b) claims asserted in: Kalvin Chum v. Jerry

  Szilagyi, et al., No. 17 CV 006933 (Franklin Cty. Ct. of Common Pleas, OH), or (c) claims to

  enforce the Settlement.

           (b)        “Released Defendant Parties” means Defendants, Defendants’ Counsel, and

  each of their respective predecessors, successors, parent corporations, sister corporations, past,

  present, or future subsidiaries, affiliates, principals, assigns, assignors, heirs, legatees, devisees,

  executors, administrators, estates, heirs, spouses, immediate family members, receivers and

  trustees, settlors, beneficiaries, officers, directors, members, shareholders, employees,

  independent contractors, servants, agents, partners, insurers, reinsurers, representatives,

  attorneys, legal representatives, and successors-in-interest of Defendants.

           (c)        “Unknown Claims” means any and all Released Claims that Lead Plaintiffs or

  any other Settlement Class Member do not know or suspect to exist in his, her, or its favor at the

  time of the release of the Released Defendant Parties, and any and all Released Defendants’

  Claims that any Defendant does not know or suspect to exist in his, her, or its favor at the time of

  the release of the Released Plaintiff Parties, which if known by him, her, or it might have

  affected his, her, or its decision(s) with respect to the Settlement, including the decision to object

  to the terms of the Settlement or to exclude himself, herself, or itself from the Settlement Class.

  With respect to any and all Released Claims and Released Defendants’ Claims, the Parties

  stipulate and agree that, upon the Effective Date, Lead Plaintiffs and Defendants shall expressly,

  and each Settlement Class Member shall be deemed to have, and by operation of the Judgment or

  Alternative Judgment shall have, to the fullest extent permitted by law, expressly waived and

  relinquished any and all provisions, rights and benefits conferred by any law of any state or

                                                   - 14 -
  4819-0616-2613.v2
Case 2:17-cv-02565-SJF-SIL Document 95 Filed 03/30/20 Page 29 of 64 PageID #: 2150

                                                                                     EXHIBIT A-1


  territory of the United States or foreign law, or principle of common law, which is similar,

  comparable, or equivalent to Cal. Civ. Code § 1542, which provides:

                  A general release does not extend to claims that the creditor or releasing
           party does not know or suspect to exist in his or her favor at the time of executing
           the release and that, if known by him or her, would have materially affected his or
           her settlement with the debtor or released party.

           Lead Plaintiffs, other Settlement Class Members, or Defendants may hereafter discover

  facts, legal theories, or authorities in addition to or different from those which any of them now

  knows, suspects, or believes to be true with respect to the Action, the Released Claims, or the

  Released Defendants’ Claims, but Lead Plaintiffs and Defendants shall expressly, fully, finally,

  and forever settle and release, and each Settlement Class Member shall be deemed to have fully,

  finally, and forever settled and released, and upon the Effective Date and by operation of the

  Judgment or Alternative Judgment shall have settled and released, fully, finally, and forever, any

  and all Released Claims and Released Defendants’ Claims as applicable, without regard to the

  subsequent discovery or existence of such different or additional facts, legal theories, or

  authorities. Lead Plaintiffs and Defendants acknowledge, and all Settlement Class Members by

  operation of law shall be deemed to have acknowledged, that the inclusion of “Unknown

  Claims” in the definition of Released Claims and Released Defendants’ Claims was separately

  bargained for and was a material element of the Settlement.

            34.       The “Effective Date” will occur when an Order entered by the Court approving

   the Settlement becomes Final and is not subject to appeal. If you remain a member of the

   Settlement Class, all of the Court’s orders about the Settlement, whether favorable or

   unfavorable, will apply to you and legally bind you.




                                                  - 15 -
  4819-0616-2613.v2
Case 2:17-cv-02565-SJF-SIL Document 95 Filed 03/30/20 Page 30 of 64 PageID #: 2151

                                                                                         EXHIBIT A-1


            35.        Upon the “Effective Date,” Defendants will also provide a release of any claims

   against Lead Plaintiffs, the Settlement Class, and the Released Plaintiff Parties arising out of or

   related to the institution, prosecution, or settlement of the claims in the Action.

                      EXCLUDING YOURSELF FROM THE SETTLEMENT CLASS

            36.        If you want to keep any right you may have to sue or continue to sue Defendants

   and the other Released Defendant Parties on your own concerning the Released Claims, then

   you must take steps to remove yourself from the Settlement Class. This is called excluding

   yourself or “opting out.” Please note: If you decide to exclude yourself, there is a risk that any

   lawsuit you may file to pursue claims against Defendants may be dismissed, including because

   the suit is not filed within the applicable time periods required for filing suit. Defendants may

   also terminate the Settlement if more than a certain number of Settlement Class Members

   request exclusion.

   11. How do I exclude myself from the Settlement Class?

            37.        To exclude yourself from the Settlement Class, you must mail a signed letter

   stating that you request to be “excluded from the Settlement Class in Emerson, et al. v. Mutual

   Fund Series Trust, et al., No. 2:17-cv-02565 (E.D.N.Y).” You cannot exclude yourself by

   telephone or e-mail. Each request for exclusion must also: (i) state the name, address and

   telephone number of the person or entity requesting exclusion; (ii) state the number of shares of

   the Fund the person or entity purchased and sold during the Class Period, as well as the dates

   and prices of each such purchase and sale; and (iii) be signed by the Person requesting exclusion

   or an authorized representative. A request for exclusion must be mailed to the following so that

   it is received no later than _________, 2020:




                                                    - 16 -
  4819-0616-2613.v2
Case 2:17-cv-02565-SJF-SIL Document 95 Filed 03/30/20 Page 31 of 64 PageID #: 2152

                                                                                     EXHIBIT A-1


                                   Emerson v. Mutual Fund Series Trust
                                         Claims Administrator
                                              c/o _______
                                                _______
                                         _________________

            38.       This information is needed to determine whether you are a member of the

   Settlement Class. Your exclusion request must comply with these requirements in order to be

   valid. If you do not provide your transactional information, you will not be excluded from

   the Settlement Class. If you ask to be excluded, do not submit a Claim Form because you

   cannot receive any payment from the Net Settlement Fund. Also, you cannot object to the

   Settlement because you will not be a Settlement Class Member. However, if you submit a valid

   exclusion request, you will not be legally bound by the Settlement, and you may be able to sue

   (or continue to sue) Defendants and the other Released Defendant Parties in the future.

   12. If I do not exclude myself, can I sue Defendants and the other Released Defendant
          Parties for the same thing later?

            39.       No. Unless you properly exclude yourself, you will give up any rights to sue

   Defendants and the other Released Defendant Parties for any and all Released Claims. If you

   have a pending lawsuit against any of the Released Defendant Parties, speak to your lawyer in

   that case immediately. You must exclude yourself from the Settlement Class to continue your

   own lawsuit. Remember, the exclusion deadline is ________________, 2020.

   13. If I exclude myself, can I get money from the proposed Settlement?

            40.       No, only Settlement Class Members are eligible to recover money from the

   Settlement.




                                                  - 17 -
  4819-0616-2613.v2
Case 2:17-cv-02565-SJF-SIL Document 95 Filed 03/30/20 Page 32 of 64 PageID #: 2153

                                                                                   EXHIBIT A-1


                               THE LAWYERS REPRESENTING YOU

   14. Do I have a lawyer in this case?

            41.       Labaton Sucharow LLP and Robbins Geller Rudman & Dowd LLP are Co-Lead

   Counsel in the Action and represent all Settlement Class Members. You will not be separately

   charged for these lawyers.       The Court will determine the amount of Co-Lead Counsel’s

   attorneys’ fees and expenses, which will be paid from the Settlement Fund. If you want to be

   represented by your own lawyer, you may hire one at your own expense.

   15. How will the lawyers be paid?

            42.       Co-Lead Counsel have been prosecuting the Action on a contingent basis and

   have not been paid for any of their work. Co-Lead Counsel will apply to the Court for an award

   of attorneys’ fees, on behalf of themselves and all other Plaintiffs’ Counsel, of no more than

   25% of the Settlement Fund, which will include any accrued interest. Co-Lead Counsel were

   assisted in this case by The Schall Law Firm, Goldberg Law PC, and Johnson Fistel, LLP

   (collectively with Co-Lead Counsel, “Plaintiffs’ Counsel”), which provided additional legal

   assistance to the Lead Plaintiffs. Co-Lead Counsel have agreed to share the awarded attorneys’

   fees with Schall Law, Goldberg Law, and Johnson. The payments to these additional firms will

   in no way increase the fees that are deducted from the Settlement Fund, and no other attorneys

   will share the awarded attorneys’ fees. Co-Lead Counsel will also seek payment of litigation

   expenses incurred in the prosecution of the Action of no more than $170,000, plus accrued

   interest, which may include an application for awards to the Lead Plaintiffs in accordance with

   the PSLRA in connection with their representation of the Settlement Class. Any attorneys’ fees

   and expenses awarded by the Court will be paid from the Settlement Fund. Settlement Class

   Members are not personally responsible for any such fees or expenses.


                                                 - 18 -
  4819-0616-2613.v2
Case 2:17-cv-02565-SJF-SIL Document 95 Filed 03/30/20 Page 33 of 64 PageID #: 2154

                                                                                       EXHIBIT A-1


   OBJECTING TO THE SETTLEMENT, THE PLAN OF ALLOCATION, AND/OR THE
                     FEE AND EXPENSE APPLICATION

   16. How do I tell the Court that I do not like something about the proposed Settlement?

            43.       If you are a Settlement Class Member, you can object to the Settlement or any of

   its terms, the Fee and Expense Application, and/or the proposed Plan of Allocation of the Net

   Settlement Fund. You may write to the Court about why you think the Court should not

   approve any or all of the Settlement terms or related relief. If you would like the Court to

   consider your views, you must file a proper objection within the deadline, and according to the

   following procedures.

            44.       To object, you must send a signed letter stating that you object to the proposed

   Settlement, the Fee and Expense Application, and/or the Plan of Allocation in “Emerson, et al.

   v. Mutual Fund Series Trust, et al., No. 2:17-cv-02565 (E.D.N.Y).” Your objection must state

   why you are objecting and whether your objection applies only to you, a subset of the

   Settlement Class, or the entire Settlement Class. The objection must also: (i) state the name,

   address, and telephone number of the objector and must be signed by the objector; (ii) contain a

   statement of the Settlement Class Member’s objection or objections and the specific reasons for

   each objection, including any legal and evidentiary support (including witnesses) the Settlement

   Class Member wishes to bring to the Court’s attention; and (iii) include information sufficient to

   prove the objector’s membership in the Settlement Class, including the number of shares of the

   Fund purchased and sold during the Class Period, as well as the dates and prices of each such

   purchase and sale. Unless otherwise ordered by the Court, any Settlement Class Member who

   does not object in the manner described in this Notice will be deemed to have waived any

   objection and will be forever foreclosed from making any objection to the proposed Settlement

   and/or the Plan of Allocation. Your objection must be filed with the Court no later than


                                                   - 19 -
  4819-0616-2613.v2
Case 2:17-cv-02565-SJF-SIL Document 95 Filed 03/30/20 Page 34 of 64 PageID #: 2155

                                                                                        EXHIBIT A-1


   _______________, 2020 and be mailed or delivered to the following counsel so that it is

   received no later than __________________, 2020:

                      Court                   Co-Lead Counsel               Defendants’ Counsel
                                                                              Representative
        Clerk of the Court                 Labaton Sucharow LLP          Lazare Potter Giacovas &
    United States District Court            James W. Johnson, Esq.              Moyle LLP
   Eastern District of New York                 140 Broadway               James F. Moyle, Esq.
         100 Federal Plaza                   New York, NY 10005              747 Third Avenue
   Central Islip, New York 11722                                                 Floor 16
                                         Robbins Geller Rudman &           New York, NY 10017
                                                Dowd LLP
                                            Evan Kaufman, Esq.
                                           58 South Service Road
                                                 Suite 200
                                            Melville, NY 11747

            45.        You do not need to attend the Settlement Hearing to have your written objection

   considered by the Court. However, any Settlement Class Member who has complied with the

   procedures described in this Question 16 and below in Question 20 may appear at the

   Settlement Hearing and be heard, to the extent allowed by the Court. An objector may appear

   in person or arrange, at his, her, or its own expense, for a lawyer to represent him, her, or it at

   the Settlement Hearing.

   17. What is the difference between objecting and seeking exclusion?

            46.        Objecting is telling the Court that you do not like something about the proposed

   Settlement, the Fee and Expense Application, or the Plan of Allocation. You can still recover

   money from the Settlement. You can object only if you stay in the Settlement Class. Excluding

   yourself is telling the Court that you do not want to be part of the Settlement Class. If you

   exclude yourself from the Settlement Class, you have no basis to object because the Settlement

   no longer affects you.




                                                    - 20 -
  4819-0616-2613.v2
Case 2:17-cv-02565-SJF-SIL Document 95 Filed 03/30/20 Page 35 of 64 PageID #: 2156

                                                                                     EXHIBIT A-1


                                    THE SETTLEMENT HEARING

   18. When and where will the Court decide whether to approve the proposed Settlement?

            47.       The Court will hold the Settlement Hearing on ___________, 2020 at ____ _.m.,

   in Courtroom 1020 of the United States District Court of the Eastern District of New York,

   Long Island Courthouse, 100 Federal Plaza, Central Islip, New York 11722.

            48.       At this hearing, the Court will consider whether: (i) the Settlement is fair,

   reasonable, adequate, and should be approved; (ii) the Plan of Allocation is fair and reasonable,

   and should be approved; and (iii) the application of Co-Lead Counsel for an award of attorneys’

   fees and payment of litigation expenses, including awards to the Lead Plaintiffs, is reasonable

   and should be approved. The Court will take into consideration any written objections filed in

   accordance with the instructions in Question 16 above. We do not know how long it will take

   the Court to make these decisions.

            49.       You should be aware that the Court may change the date and time of the

   Settlement Hearing without another notice being sent to Settlement Class Members. If you

   want to attend the hearing, you should check with Co-Lead Counsel or visit the Settlement

   website www.___.com beforehand to be sure that the hearing date and/or time has not changed.

   19. Do I have to come to the Settlement Hearing?

            50.       No. Co-Lead Counsel will answer any questions the Court may have. But, you

   are welcome to attend at your own expense. If you submit a valid and timely objection, the

   Court will consider it and you do not have to come to Court to discuss it. You may have your

   own lawyer attend (at your own expense), but it is not required. If you do hire your own

   lawyer, he or she must file and serve a Notice of Appearance in the manner described in the

   answer to Question 20 below no later than _____________, 2020.


                                                  - 21 -
  4819-0616-2613.v2
Case 2:17-cv-02565-SJF-SIL Document 95 Filed 03/30/20 Page 36 of 64 PageID #: 2157

                                                                                       EXHIBIT A-1


   20. May I speak at the Settlement Hearing?

            51.       You may ask the Court for permission to speak at the Settlement Hearing. To do

   so, you must, no later than _________ __, 2020, submit a statement that you, or your attorney,

   intend to appear in “Emerson, et al. v. Mutual Fund Series Trust, et al., No. 2:17-cv-02565

   (E.D.N.Y).” Persons who intend to present evidence at the Settlement Hearing must also

   include in their objections (prepared and submitted in accordance with the answer to Question

   16 above) the identities of any witnesses they may wish to call to testify and any exhibits they

   intend to introduce into evidence at the Settlement Hearing.          You may not speak at the

   Settlement Hearing if you exclude yourself from the Settlement Class or if you have not

   provided written notice of your intention to speak at the Settlement Hearing in accordance with

   the procedures described in this Question 20 and Question 16 above.

                                         IF YOU DO NOTHING

   21. What happens if I do nothing at all?

            52.       If you do nothing and you are a member of the Settlement Class, you will receive

   no money from this Settlement and you will be precluded from starting a lawsuit, continuing

   with a lawsuit, or being part of any other lawsuit against Defendants and the other Released

   Defendant Parties concerning the Released Claims. To share in the Net Settlement Fund, you

   must submit a Claim Form (see Question 8 above). To start, continue, or be a part of any other

   lawsuit against Defendants and the other Released Defendant Parties concerning the Released

   Claims, you must exclude yourself from the Settlement Class (see Question 11 above).

                                  GETTING MORE INFORMATION

   22. Are there more details about the Settlement?

            53.       This Notice summarizes the proposed Settlement. More details are contained in

   the Stipulation. You may review the Stipulation filed with the Court or other documents in the

                                                   - 22 -
  4819-0616-2613.v2
Case 2:17-cv-02565-SJF-SIL Document 95 Filed 03/30/20 Page 37 of 64 PageID #: 2158

                                                                                          EXHIBIT A-1


   case during business hours at the Office of the Clerk of the United States District Court, Eastern

   District of New York, 100 Federal Plaza, Central Islip, New York 11722. Subscribers to

   PACER, a fee-based service, can also view the papers filed publicly in the Action through the

   Court’s on-line Case Management/Electronic Case Files System at https://www.pacer.gov.

            54.        You can also get a copy of the Stipulation, and other documents related to the

   Settlement, as well as additional information about the Settlement by visiting the Settlement

   website, www.___.com. You may also call the Claims Administrator toll free at (_____) ____-

   _____ or write to the Claims Administrator at Emerson v. Mutual Fund Series Trust, Claims

   Administrator, c/o _____, _______. Please do not call the Court with questions about the

   Settlement.

                      PLAN OF ALLOCATION OF THE NET SETTLEMENT FUND

   23. How will my claim be calculated?

            55.        The Plan of Allocation (the “Plan of Allocation” or “Plan”) set forth below is the

   plan that is being proposed by Lead Plaintiffs and Co-Lead Counsel to the Court for approval.

   The Court may approve this Plan of Allocation or modify it without additional notice to the

   Settlement Class. Any order modifying the Plan will be posted on the Settlement website at:

   www.___.com.

            56.        The Settlement Amount and the interest it earns is the “Settlement Fund.” The

   Settlement Fund, after deduction of Court-approved attorneys’ fees and expenses, Notice and

   Administration Expenses, Taxes, and any other fees or expenses approved by the Court is the

   “Net Settlement Fund.”          The Net Settlement Fund will be distributed to members of the

   Settlement Class who timely submit valid Claim Forms that show a Recognized Claim

   according to the Plan of Allocation approved by the Court.



                                                     - 23 -
  4819-0616-2613.v2
Case 2:17-cv-02565-SJF-SIL Document 95 Filed 03/30/20 Page 38 of 64 PageID #: 2159

                                                                                      EXHIBIT A-1


            57.       The objective of this Plan of Allocation is to equitably distribute the Net

   Settlement Fund among Authorized Claimants who purchased or acquired one of more Class A

   (HFXAX), Class C (HFXCX), and/or Class I (HFXIX) shares of the Catalyst Hedged Futures

   Strategy Fund (collectively, the “Catalyst Securities”) pursuant or traceable to the Catalyst

   Funds November 1, 2014 prospectus, and suffered economic losses allegedly as a result of the

   claimed violations of the Securities Act. No other securities other than the Catalyst Securities

   are eligible to compensation under the Settlement. In this case, Lead Plaintiffs allege that the

   Fund’s Registration Statements and Prospectuses contained false statements and omitted

   material facts that damaged members of the Settlement Class. This Plan is intended to be

   generally consistent with an assessment of, among other things, the damages that Lead Plaintiffs

   and Co-Lead Counsel believe were recoverable in the Action pursuant to the Securities Act.

            58.       The Plan of Allocation, however, is not a formal damages analysis, and the

   calculations made pursuant to the Plan are not intended to be estimates of, nor indicative of, the

   amounts that Settlement Class Members might have been able to recover after a trial. The

   computations under the Plan of Allocation are only a method to weigh the claims of Authorized

   Claimants against one another for the purposes of making pro rata allocations of the Net

   Settlement Fund. An individual Settlement Class Member’s recovery will depend on, for

   example: (i) the total number and value of claims submitted; (ii) when the claimant purchased

   or acquired shares of the Fund; and (iii) whether and when the claimant sold his, her, or its

   shares of the Fund.

            59.       Because the Net Settlement Fund is less than the total losses alleged to be

   suffered by Settlement Class Members, the formulas described below for calculating

   Recognized Losses are not intended to estimate the amount that will actually be paid to

   Authorized Claimants. Rather, these formulas provide the basis on which the Net Settlement

                                                 - 24 -
  4819-0616-2613.v2
Case 2:17-cv-02565-SJF-SIL Document 95 Filed 03/30/20 Page 39 of 64 PageID #: 2160

                                                                                          EXHIBIT A-1


      Fund will be distributed among Authorized Claimants on a pro rata basis. An Authorized

      Claimant’s “Recognized Claim” shall be the amount used to calculate the Authorized

      Claimant’s pro rata share of the Net Settlement Fund.           The pro rata share shall be the

      Authorized Claimant’s Recognized Claim divided by the total of the Recognized Claims of all

      Authorized Claimants, multiplied by the total amount in the Net Settlement Fund.

             60.      Defendants, their respective counsel, and all other Released Defendant Parties

      will have no responsibility or liability for the investment of the Settlement Fund, the distribution

      of the Net Settlement Fund, the Plan of Allocation or the payment of any claim. Lead Plaintiffs,

      Co-Lead Counsel, and anyone acting on their behalf, likewise will have no liability for their

      reasonable efforts to execute, administer, and distribute the Settlement.

                        CALCULATION OF RECOGNIZED LOSS AMOUNTS

             61.      For purposes of determining whether a claimant has a Recognized Claim,

      purchases and sales of Class A, Class C, and/or Class I shares of the Catalyst Hedged Futures

      Strategy Fund will first be matched on a First In/First Out (“FIFO”) basis of like securities.4 If

      a Settlement Class Member has more than one purchase or sale of the Fund during the Class

      Period, all purchases and sales shall be matched on a FIFO basis. Class Period sales will be

      matched first against any holdings of like securities at the beginning of the Class Period and

      then against purchases in chronological order, beginning with the earliest purchase made during

      the Class Period. For purposes of this Plan, “sales price” refers to the proceeds received, if any,

      upon the redemption of each share.



  4
   Purchases and sales of Class A shares shall be matched only with purchases and sales of Class
  A shares. Purchases and sales of Class C shares shall be matched only with purchases and sales
  of Class C shares. Purchases and sales of Class I shares shall be matched only with purchases
  and sales of Class I shares.


                                                    - 25 -
  4819-0616-2613.v2
Case 2:17-cv-02565-SJF-SIL Document 95 Filed 03/30/20 Page 40 of 64 PageID #: 2161

                                                                                       EXHIBIT A-1


            62.        The Claims Administrator will calculate a “Recognized Loss Amount,” as set

   forth below, for each purchase of Class A, Class C, and/or Class I shares of the Fund during the

   Class Period from November 1, 2014 through June 30, 2017 that is listed in the Claim Form and

   for which adequate documentation is provided.            To the extent that the calculation of a

   claimant’s Recognized Loss Amount results in a negative number (a gain), that number shall be

   set to zero.       The sum of a claimant’s Recognized Loss Amounts will be the claimant’s

   “Recognized Claim.”

            63.        The allocations below are based on the Net Asset Value of Class A shares of

   $8.61 per share, Class C shares of $8.35 per share, and Class I shares of $8.70 per share, at the

   end of the Class Period: June 30, 2017.

          Calculation of Recognized Loss Amounts for Class A Shares Section 11 Claims

            64.        For each Catalyst Hedged Futures Strategy Fund Class A share purchased or

   traceable to Catalyst Fund’s prospectuses dated from November 1, 2014 through June 30, 2017,

   and:

                      (a)    Sold on or prior to January 31, 2017, the Recognized Loss Amount is zero.

                      (b)    Retained at the end of January 31, 2017, and sold on or before June 30,

  2017, the Recognized Loss Amount is equal to the Net Asset Value per share at purchase less the

  Net Asset Value per share at sale.

                      (c)    Retained at the end of June 30, 2017, the Recognized Loss Amount is

  equal to the Net Asset Value per share at purchase less $8.61 (the Net Asset Value per share on

  June 30, 2017).

          Calculation of Recognized Loss Amounts for Class C Shares Section 11 Claims




                                                   - 26 -
  4819-0616-2613.v2
Case 2:17-cv-02565-SJF-SIL Document 95 Filed 03/30/20 Page 41 of 64 PageID #: 2162

                                                                                        EXHIBIT A-1


            65.        For each Catalyst Hedged Futures Strategy Fund Class C share purchased or

   traceable to Catalyst Fund’s prospectuses dated from November 1, 2014 through June 30, 2017,

   and:

                      (a)    Sold on or prior to January 31, 2017, the Recognized Loss Amount is zero.

                      (b)    Retained at the end of January 31, 2017, and sold on or before June 30,

  2017, the Recognized Loss Amount is equal to the Net Asset Value per share at purchase less the

  Net Asset Value per share at sale.

                      (c)    Retained at the end of June 30, 2017, the Recognized Loss Amount is

  equal to the Net Asset Value per share at purchase less $8.35 (the Net Asset Value per share on

  June 30, 2017).

           Calculation of Recognized Loss Amounts for Class I Shares Section 11 Claims

            66.        For each Catalyst Hedged Futures Strategy Fund Class C share purchased or

   traceable to Catalyst Fund’s prospectuses dated from November 1, 2014 through June 30, 2017,

   and:

                      (a)    Sold on or prior to January 31, 2017, the Recognized Loss Amount is zero.

                      (b)    Retained at the end of January 31, 2017, and sold on or before June 30,

  2017, the Recognized Loss Amount is equal to the Net Asset Value per share at purchase less the

  Net Asset Value per share at sale.

                      (c)    Retained at the end of June 30, 2017, the Recognized Loss Amount is

  equal to the Net Asset Value per share at purchase less $8.70 (the Net Asset Value per share on

  June 30, 2017).

                                       ADDITIONAL PROVISIONS

            67.        Purchases and sales of shares of the Catalyst Securities shall be deemed to have

   occurred on the “contract” or “trade” date as opposed to the “settlement” or “payment” date.
                                                    - 27 -
  4819-0616-2613.v2
Case 2:17-cv-02565-SJF-SIL Document 95 Filed 03/30/20 Page 42 of 64 PageID #: 2163

                                                                                        EXHIBIT A-1


   The receipt or grant by gift, inheritance or operation of law of shares during the Class Period

   shall not be deemed a purchase of such shares for the calculation of an Authorized Claimant’s

   Recognized Claim, nor shall the receipt or grant be deemed an assignment of any claim relating

   to the purchase of such shares unless (i) the donor or decedent purchased or otherwise acquired

   such shares during the Class Period; (ii) no Claim Form was submitted by or on behalf of the

   donor, on behalf of the decedent, or by anyone else with respect to such shares; and (iii) it is

   specifically so provided in the instrument of gift or assignment.

           68.        The Net Settlement Fund will be allocated among all Authorized Claimants

  whose prorated payment is $10.00 or greater. If the prorated payment to any Authorized

  Claimant calculates to less than $10.00, it will not be included in the calculation and a

  distribution will not be made to that Authorized Claimant.

            69.       Payment according to this Plan of Allocation will be deemed conclusive against

   all Authorized Claimants. Recognized Claims will be calculated as defined herein by the

   Claims Administrator and cannot be less than zero. Please contact the Claims Administrator or

   Co-Lead Counsel if you disagree with any determinations made by the Claims Administrator

   regarding your Proof of Claim. If you are dissatisfied with the determination of your claim, you

   may ask the Court, which retains jurisdiction over all Settlement Class Members and the claims

   administration process, to decide the issue by submitting a written request to the Claims

   Administrator.

           70.        Distributions will be made to eligible Authorized Claimants after all claims have

  been processed and after the Court has finally approved the Settlement and the Settlement has

  reached its Effective Date. If there is any balance remaining in the Net Settlement Fund

  (whether by reason of tax refunds, uncashed checks or otherwise) after at least six (6) months

  from the date of initial distribution of the Net Settlement Fund, the Claims Administrator shall, if

                                                    - 28 -
  4819-0616-2613.v2
Case 2:17-cv-02565-SJF-SIL Document 95 Filed 03/30/20 Page 43 of 64 PageID #: 2164

                                                                                        EXHIBIT A-1


  feasible and economical after payment of Notice and Administration Expenses, Taxes, and

  attorneys’ fees and expenses, if any, redistribute such balance among Authorized Claimants who

  have cashed their initial checks in an equitable and economic fashion. These redistributions will

  be repeated until the balance remaining in the Net Settlement Fund is no longer feasible or

  economical to reallocate. After payment of outstanding Notice and Administration Expenses,

  Taxes, and attorneys’ fees and expenses, if any, the remaining balance shall be contributed to the

  Council of Institutional Investors, or such other non-sectarian, not-for-profit organization(s)

  approved by the Court.

           71.        Payment pursuant to the Plan of Allocation or such other plan as may be approved

  by the Court shall be conclusive against all Authorized Claimants. No person shall have any

  claim against Lead Plaintiffs, Co-Lead Counsel, the Claims Administrator, or other agent

  designated by Co-Lead Counsel, arising from determinations or distributions to claimants made

  substantially in accordance with the Stipulation, the Plan of Allocation approved by the Court, or

  further orders of the Court. Lead Plaintiffs, Defendants, their respective counsel, and all other

  Released Parties shall have no responsibility for or liability whatsoever for the investment or

  distribution of the Settlement Fund, the Net Settlement Fund, the Plan of Allocation or the

  determination, administration, calculation, or payment of any Claim Form or non-performance of

  the Claims Administrator, the payment or withholding of taxes owed by the Settlement Fund or

  any losses incurred in connection therewith.

            72.       Each claimant is deemed to have submitted to the jurisdiction of the United

   States District Court for the Eastern District of New York with respect to his, her, or its claim.

                 SPECIAL NOTICE TO SECURITIES BROKERS AND NOMINEES

            73.       If you purchased Class A (HFXAX), Class C (HFXCX), and/or Class I (HFXIX)

   shares of the Catalyst Hedged Futures Strategy Fund during the Class Period for the beneficial

                                                    - 29 -
  4819-0616-2613.v2
Case 2:17-cv-02565-SJF-SIL Document 95 Filed 03/30/20 Page 44 of 64 PageID #: 2165

                                                                                     EXHIBIT A-1


   interest of a person or entity other than yourself, the Court has directed that WITHIN TEN (10)

   CALENDAR DAYS OF YOUR RECEIPT OF THIS NOTICE, YOU MUST EITHER: (a)

   provide to the Claims Administrator the name and last known address of each person or entity

   for whom or which you purchased shares of the Fund during the Class Period; or (b) request

   additional copies of the Postcard Notice from the Claims Administrator, which will be provided

   to you free of charge, and WITHIN TEN (10) CALENDAR DAYS of receipt, mail the

   Postcard Notice directly to all the beneficial owners of those securities. You must also provide

   email addresses of such beneficial owners to the Claims Administrator, to the extent available.

   If you choose to follow procedure (b), the Court has also directed that, upon making that

   mailing, YOU MUST SEND A STATEMENT to the Claims Administrator confirming that

   the mailing was made as directed and keep a record of the names and mailing addresses used.

   You are entitled to reimbursement from the Settlement Fund of your reasonable out-of-pocket

   expenses (not to exceed $0.10 per name and mailing address or $0.20, plus postage at the then

   current pre-sort rate used by the Claims Administrator, per Postcard Notice) actually incurred in

   connection with the foregoing, assuming the expenses would not have been incurred except for

   the sending of such Notice. Expenses will be paid upon submission of appropriate supporting

   documentation and timely and full compliance with the above directives. All communications

   concerning the foregoing should be addressed to the Claims Administrator:

                                Emerson v. Mutual Fund Series Trust
                                       Claims Administrator
                                           c/o _______
                                             _______
                                       _________________
                                         www.____.com
                                     (___ ) _____ - ________




                                                - 30 -
  4819-0616-2613.v2
Case 2:17-cv-02565-SJF-SIL Document 95 Filed 03/30/20 Page 45 of 64 PageID #: 2166

                                                                    EXHIBIT A-1


  Dated: _______, 2020                    BY ORDER OF THE UNITED STATES
                                          DISTRICT COURT
                                          EASTERN DISTRICT OF NEW YORK




                                      - 31 -
  4819-0616-2613.v2
Case 2:17-cv-02565-SJF-SIL Document 95 Filed 03/30/20 Page 46 of 64 PageID #: 2167




                          Exhibit A-2
Case 2:17-cv-02565-SJF-SIL Document 95 Filed 03/30/20 Page 47 of 64 PageID #: 2168

                                                                                 EXHIBIT A-2


  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
                                             x
  ROGER EMERSON, MARY EMERSON,               :
  ROBERT CAPLIN and MARTHA J.                :     Civil Action No. 17-cv-02565-ADS-GRB
  GOODLETT, Individually and on Behalf of    :
  All Others Similarly Situated,             :
                                 Plaintiffs, :
         vs.                                 :
  MUTUAL FUND SERIES TRUST,                  :
  CATALYST CAPITAL ADVISORS LLC,             :
  NORTHERN LIGHTS DISTRIBUTORS LLC, :
  JERRY SZILAGYI, TOBIAS CALDWELL, :
  TIBERIU WEISZ, BERT PARISER, and           :
  ERIK NAVILOFF,                             :
                                 Defendants. :
                                             :
                                             x


                             PROOF OF CLAIM AND RELEASE

  A. GENERAL INSTRUCTIONS
         1.       To recover as a member of the Settlement Class based on your claims against
  Mutual Fund Series Trust, Catalyst Capital Advisors, LLC, Northern Lights Distributors LLC,
  Jerry Szilagyi, Tobias Caldwell, Tiberiu Weisz, Bert Pariser, and Erik Naviloff (collectively,
  “Defendants”), in the settlement of the above-captioned class action (the “Action”), you must
  complete and, on page ____ below, sign this Proof of Claim and Release form (“Claim Form”).
  If you fail to submit a timely and properly addressed Claim Form, your claim may be rejected
  and you may not receive any recovery from the Net Settlement Fund created in connection with
  the proposed Settlement.

          2.     Submission of this Claim Form, however, does not guarantee that you will share
  in the proceeds of the settlement of the Action.

       3.  THIS CLAIM FORM MUST BE SUBMITTED ONLINE AT WWW.____
  NO LATER THAN _______________, 2020 OR, IF MAILED, BE POSTMARKED NO
  LATER THAN ____________, 2020, ADDRESSED AS FOLLOWS:

                              Emerson v. Mutual Fund Series Trust
                                    Claims Administrator
                                         c/o _______
                                           _______
                                    _________________
                                       www.____.com




  4840-7284-8821.v2
Case 2:17-cv-02565-SJF-SIL Document 95 Filed 03/30/20 Page 48 of 64 PageID #: 2169

                                                                                      EXHIBIT A-2


          4.    If you are a member of the Settlement Class and you do not timely request
  exclusion, you will be bound by the terms of the Settlement, including the releases provided
  therein, WHETHER OR NOT YOU SUBMIT A CLAIM FORM OR RECEIVE A PAYMENT.

         5.      Payments will not be made until the Settlement is approved by the Court and the
  Settlement has become final.

  B. CLAIMANT IDENTIFICATION
          1.       If you purchased or otherwise acquired Class A (HFXAX), Class C (HFXCX),
  and/or Class I (HFXIX) shares of the Catalyst Hedged Futures Strategy Fund (the “Fund”)
  during the period from November 1, 2014 through June 30, 2017, inclusive (the “Class Period”)
  and held the shares in your name, you are the beneficial purchaser as well as the record
  purchaser. If, however, you purchased or otherwise acquired shares of the Fund during the Class
  Period through a third party, such as a brokerage firm, you are the beneficial purchaser and the
  third party is the record purchaser.

         2.     Use Part I of this form entitled “Claimant Information” to identify each beneficial
  purchaser or acquirer of shares of the Fund that form the basis of this claim, as well as the
  purchaser or acquirer of record if different. THIS CLAIM MUST BE FILED BY THE
  ACTUAL BENEFICIAL PURCHASER(S) OR THE LEGAL REPRESENTATIVE OF SUCH
  PURCHASER(S).

         3.      All joint purchasers must sign this claim. Executors, administrators, guardians,
  conservators, and trustees must complete and sign this claim on behalf of persons represented by
  them and their authority must accompany this claim and their titles or capacities must be stated.
  The Social Security (or taxpayer identification) number and telephone number of the beneficial
  owner may be used in verifying the claim. Failure to provide the foregoing information could
  delay verification of your claim or result in rejection of the claim.

          4.     Please contact the Claims Administrator or Co-Lead Counsel if you disagree with
  any determinations made by the Claims Administrator regarding your Proof of Claim. If you are
  dissatisfied with the determination of your claim, you may ask the Court, which retains
  jurisdiction over all Settlement Class Members and the claims administration process, to decide
  the issue by submitting a written request to the Claims Administrator.

  C. IDENTIFICATION OF TRANSACTIONS
          1.     Use Part II of this form entitled “Schedule of Transactions in the Fund” to supply
  all required details of your transaction(s) in Class A, Class C, and/or Class I shares of the Fund.
  If you need more space or additional schedules, attach separate sheets giving all of the required
  information in substantially the same form. Sign and print or type your name on each additional
  sheet.

          2.      On the schedules, provide all of the requested information, regardless of whether
  such purchases or sales resulted in a profit or a loss. Failure to report all such transactions may
  result in the rejection of your claim. “Sales price” refers to the proceeds received, if any, upon
  the redemption of each share.

                                                 -2-
  4840-7284-8821.v2
Case 2:17-cv-02565-SJF-SIL Document 95 Filed 03/30/20 Page 49 of 64 PageID #: 2170

                                                                                    EXHIBIT A-2


          3.      Copies of broker confirmations or other documentation of your transactions in the
  Fund should be attached to your claim. Failure to provide this documentation could delay
  verification of your claim or result in rejection of your claim. The Claims Administrator does
  not have information about your transactions in the Fund.

          4.      NOTICE REGARDING ELECTRONIC FILES: Certain claimants with large
  numbers of transactions may request, or may be requested, to submit information regarding their
  transactions in electronic files. All claimants MUST submit a manually signed paper Claim
  Form whether or not they also submit electronic copies. If you wish to file your claim
  electronically, you must contact the Claims Administrator at (___) ___-____ or ________to
  obtain the required file layout. No electronic files will be considered to have been properly
  submitted unless the Claims Administrator issues to the claimant a written acknowledgment of
  receipt and acceptance of electronically submitted data.




                                                -3-
  4840-7284-8821.v2
Case 2:17-cv-02565-SJF-SIL Document 95 Filed 03/30/20 Page 50 of 64 PageID #: 2171

                                                                                                                                                        EXHIBIT A-2


                                                         PART I – CLAIMANT INFORMATION

  The Claims Administrator will use this information for all communications regarding this Claim
  Form. If this information changes, you MUST notify the Claims Administrator in writing at the
  address above. Complete names of all persons and entities must be provided.

  Beneficial Owner’s First Name                                                                   MI Beneficial Owner’s Last Name
  ~~~~~~~ □ ~I~~~~~~~~~
  Co-Beneficial Owner’s First Name                                                                MI Co-Beneficial Owner’s Last Name
  L-....L..-
       1 ..__I __._______._____.______.___._
                                         I ___._
                                              I ___._I__._I____.l___,1-----'-----'   □       I    I    I   I   I           I   I    I   I   I   I               II
  Entity Name (if claimant is not an individual)

  Representative or Custodian Name (if different from Beneficial Owner(s) listed above)
                                         II                    II                    II                II              II                       II          II
  Address1 (street name and number)

  Address2 (apartment, unit, or box number)
                                         I    I                 I        I           I   I             I   I           I   I                    I   I       I   I
  City                                                                                                                             State    ZIP/Postal Code
                                         I     I                I        I           I   I                                 I   ITII             II          II
  Foreign Country (only if not USA)
                                         I    I                 I        I           I   I             I   I           I   I   I    I   I       I   I       I   I
  Social Security Number                                                     Taxpayer Identification Number
  I I I I-OJ- I I I I I OJ-I I I I I I I                            OR                                             I
  Telephone Number (home)                                                                                                          Telephone Number (work)
       I I 1-1 I I 1-1 I I I I                                                  I I I 1-1 I I 1-1 I I I I
  Email address

  Account Number (if filing for multiple accounts, file a separate Proof of Claim for each account)


  Claimant Account Type (check appropriate box):
      Individual (includes joint owner accounts)                                                                   Pension Plan                Trust
      Corporation                                                                                                  Estate
      IRA/401K                                                                                                     Other ___________ (please specify)




                                                                                                 -4-
  4840-7284-8821.v2
      Case 2:17-cv-02565-SJF-SIL Document 95 Filed 03/30/20 Page 51 of 64 PageID #: 2172

                                                                                                 EXHIBIT A-2


           PART II – SCHEDULE OF TRANSACTIONS IN THE FUND - CLASS A: (HFXAX)


1. HOLDINGS AS OF OPENING OF TRADING ON NOVEMBER 1, 2014 – State the                                Confirm Proof of
total number of Class A shares of the Fund held as of the opening of trading on November 1,         Position Enclosed
2014. (Must be documented.) If none, write “zero” or “0.” ____________________                              ○
2. PURCHASES/ACQUISITIONS FROM NOVEMBER 1, 2014 THROUGH JUNE 30, 2017. Separately list
each and every purchase/acquisition of Class A shares of the Fund from after the opening of trading on November
1, 2014 through and including the close of trading on June 30, 2017. (Must be documented.)
  Date of Purchase/            Number of Shares          Purchase/           Total Purchase/         Confirm Proof of
    Acquisition                  Purchased/             Acquisition         Acquisition Price           Purchase/
        (List                     Acquired            Price Per Share       (excluding taxes,          Acquistion
  Chronologically)                                                          commissions, and            Enclosed
 (Month/Day/Year)                                                                 fees)

       /      /                                   $                     $                                  ○
       /      /                                   $                     $                                   ○
       /      /                                   $                     $                                   ○
       /      /                                   $                     $                                   ○
3. SALES FROM NOVEMBER 1, 2014 THROUGH JUNE 30, 2017 – Separately list                                 IF NONE,
each and every sale of Class A shares the Fund from after the opening of trading on                  CHECK HERE
November 1, 2014 through and including the end of the day on June 30, 2017. (Must be                       ○
documented.)
    Date of Sale                 Number of                Price             Proceeds Per Share        Confirm Proof
       (List                     Shares Sold            Per Share                Received            of Sale Enclosed
  Chronologically)                                                           (excluding taxes,
 (Month/Day/Year)                                                           commissions, and
                                                                                   fees)

       /      /                                   $                     $                                   ○
       /      /                                   $                     $                                   ○
       /      /                                   $                     $                                   ○
       /      /                                   $                     $                                   ○
5. HOLDINGS AS OF JULY 1, 2017 – State the total number of Class A shares of the                    Confirm Proof of
Fund held as of the opening of trading on July 1, 2017. (Must be documented.) If none, write        Position Enclosed

                                                           -5-
           4840-7284-8821.v2
      Case 2:17-cv-02565-SJF-SIL Document 95 Filed 03/30/20 Page 52 of 64 PageID #: 2173

                                                                                                 EXHIBIT A-2


“zero” or “0.”    ________________                                                                          ○
IF YOU NEED ADDITIONAL SPACE TO LIST YOUR TRANSACTIONS, PLEASE PHOTOCOPY THIS
PAGE, WRITE YOUR NAME, AND CHECK THIS BOX: D


           PART II – SCHEDULE OF TRANSACTIONS IN THE FUND - CLASS C: (HFXCX)


1. HOLDINGS AS OF OPENING OF TRADING ON NOVEMBER 1, 2014 – State the                                Confirm Proof of
total number of Class C shares of the Fund held as of the opening of trading on November 1,         Position Enclosed
2014. (Must be documented.) If none, write “zero” or “0.” ____________________                              ○
2. PURCHASES/ACQUISITIONS FROM NOVEMBER 1, 2014 THROUGH JUNE 30, 2017. Separately list
each and every purchase/acquisition of Class C shares of the Fund from after the opening of trading on November
1, 2014 through and including the close of trading on June 30, 2017. (Must be documented.)
  Date of Purchase/            Number of Shares          Purchase/            Total Purchase/        Confirm Proof of
    Acquisition                  Purchased/             Acquisition          Acquisition Price          Purchase/
        (List                     Acquired            Price Per Share        (excluding taxes,         Acquistion
  Chronologically)                                                           commissions, and           Enclosed
 (Month/Day/Year)                                                                  fees)

       /      /                                   $                     $                                  ○
       /      /                                   $                     $                                   ○
       /      /                                   $                     $                                   ○
       /      /                                   $                     $                                   ○
3. SALES FROM NOVEMBER 1, 2014 THROUGH JUNE 30, 2017 – Separately list                                 IF NONE,
each and every sale of Class C shares the Fund from after the opening of trading on                  CHECK HERE
November 1, 2014 through and including the end of the day on June 30, 2017. (Must be                       ○
documented.)
    Date of Sale                 Number of                Price             Proceeds Per Share        Confirm Proof
       (List                     Shares Sold            Per Share                Received            of Sale Enclosed
  Chronologically)                                                           (excluding taxes,
 (Month/Day/Year)                                                            commissions, and
                                                                                   fees)

       /      /                                   $                     $                                   ○
       /      /                                   $                     $                                   ○


                                                           -6-
           4840-7284-8821.v2
      Case 2:17-cv-02565-SJF-SIL Document 95 Filed 03/30/20 Page 53 of 64 PageID #: 2174

                                                                                                  EXHIBIT A-2


       /      /                                       $                      $                               ○
       /      /                                       $                      $                               ○
4. HOLDINGS AS OF JULY 1, 2017 – State the total number of Class C shares of the                     Confirm Proof of
Fund held as of the opening of trading on July 1, 2017. (Must be documented.) If none, write         Position Enclosed
“zero” or “0.” ________________                                                                              ○
IF YOU NEED ADDITIONAL SPACE TO LIST YOUR TRANSACTIONS, PLEASE PHOTOCOPY THIS
PAGE, WRITE YOUR NAME, AND CHECK THIS BOX: D


            PART II – SCHEDULE OF TRANSACTIONS IN THE FUND - CLASS I: (HFXIX)


1. HOLDINGS AS OF OPENING OF TRADING ON NOVEMBER 1, 2014 – State the                                 Confirm Proof of
total number of Class I shares of the Fund held as of the opening of trading on November 1,          Position Enclosed
2014. (Must be documented.) If none, write “zero” or “0.” ____________________                               ○
2. PURCHASES/ACQUISITIONS FROM NOVEMBER 1, 2014 THROUGH JUNE 30, 2017. Separately list
each and every purchase/acquisition of Class I shares of the Fund from after the opening of trading on November 1,
2014 through and including the close of trading on June 30, 2017. (Must be documented.)
  Date of Purchase/            Number of Shares          Purchase/             Total Purchase/        Confirm Proof of
    Acquisition                  Purchased/             Acquisition           Acquisition Price          Purchase/
        (List                     Acquired            Price Per Share         (excluding taxes,         Acquistion
  Chronologically)                                                          commissions, and fees)       Enclosed
 (Month/Day/Year)

       /      /                                   $                     $                                   ○
       /      /                                   $                     $                                    ○
       /      /                                   $                     $                                    ○
       /      /                                   $                     $                                    ○
4. SALES FROM NOVEMBER 1, 2014 THROUGH JUNE 30, 2017 – Separately list                                  IF NONE,
each and every sale of Class I shares the Fund from after the opening of trading on                   CHECK HERE
November 1, 2014 through and including the end of the day on June 30, 2017. (Must be                        ○
documented.)
    Date of Sale                 Number of                  Price            Proceeds Per Share        Confirm Proof
       (List                     Shares Sold              Per Share               Received            of Sale Enclosed
  Chronologically)                                                            (excluding taxes,



                                                              -7-
           4840-7284-8821.v2
      Case 2:17-cv-02565-SJF-SIL Document 95 Filed 03/30/20 Page 54 of 64 PageID #: 2175

                                                                                     EXHIBIT A-2


 (Month/Day/Year)                                               commissions, and fees)



      /      /                            $                    $                                 ○
      /      /                            $                    $                                 ○
      /      /                            $                    $                                 ○
      /      /                            $                    $                                 ○
5. HOLDINGS AS OF JULY 1, 2017 – State the total number of Class I shares of the Fund     Confirm Proof of
held as of the opening of trading on July 1, 2017. (Must be documented.) If none, write   Position Enclosed
“zero” or “0.” ________________                                                                   ○
IF YOU NEED ADDITIONAL SPACE TO LIST YOUR TRANSACTIONS, PLEASE PHOTOCOPY THIS
PAGE, WRITE YOUR NAME, AND CHECK THIS BOX: D




                                                    -8-
          4840-7284-8821.v2
Case 2:17-cv-02565-SJF-SIL Document 95 Filed 03/30/20 Page 55 of 64 PageID #: 2176

                                                                                       EXHIBIT A-2


                 PART III – SUBMISSION TO JURISDICTION OF COURT AND
                                  ACKNOWLEDGMENTS
    YOU MUST READ AND SIGN THE RELEASE BELOW. FAILURE TO SIGN MAY
    RESULT IN A DELAY IN PROCESSING OR THE REJECTION OF YOUR CLAIM.

          1.     I (We) submit this Proof of Claim and Release under the terms of the Stipulation
  and Agreement of Settlement, dated ____________ (the “Stipulation”) described in the Notice
  and available at www. ___.com. I (We) also submit to the jurisdiction of the United States
  District Court for the Eastern District of New York, with respect to my (our) claim as a
  Settlement Class Member and for purposes of enforcing the release set forth herein. I (We)
  further acknowledge that I am (we are) bound by and subject to the terms of any judgment that
  may be entered in the Action. I (We) agree to furnish additional information to the Claims
  Administrator to support this claim (including transactions in other securities) if requested to do
  so. I (We) have not submitted any other claim in the Action covering the same purchases or
  sales of shares of the Fund during the Class Period and know of no other person having done so
  on my (our) behalf.

          2.      I (We) hereby acknowledge full and complete satisfaction of, and do hereby fully,
  finally, and forever settle, release, and discharge from the Released Claims each and all of the
  Released Defendant Parties, both as defined in the Stipulation. This release shall be of no force
  or effect unless and until the Court approves the Settlement and the Settlement becomes effective
  on the Effective Date (as defined in the Stipulation).

           3.     I (We) hereby warrant and represent that I (we) have not assigned or transferred
  or purported to assign or transfer, voluntarily or involuntarily, any matter released pursuant to
  this release or any other part or portion thereof.

          4.    I (We) hereby warrant and represent that I (we) have included the information
  requested about all of my (our) transactions in the Fund that are the subject of this claim, as well
  as the opening and closing positions in such securities held by me (us) on the dates requested in
  this Claim Form.

          5.      I (We) certify that I am (we are) not subject to backup withholding under the
  provisions of Section 3406(a)(1)(C) of the Internal Revenue Code. (Note: If you have been
  notified by the Internal Revenue Service that you are subject to backup withholding, please strike
  out the prior sentence.)

  I declare under penalty of perjury under the laws of the United States of America that all of the
  foregoing information supplied on this Claim Form by the undersigned is true and correct.

  Executed this ______ day of _________________, in _______________, _________________.
                               (Month / Year)            (City)         (State/Country)


  ___________________________________                  ________________________________
  Signature of Claimant                                Signature of Joint Claimant, if any

                                                 -9-
  4840-7284-8821.v2
Case 2:17-cv-02565-SJF-SIL Document 95 Filed 03/30/20 Page 56 of 64 PageID #: 2177

                                                                                     EXHIBIT A-2


  ___________________________________                    _________________________________
  Print Name of Claimant                                 Print Name of Joint Claimant, if any


  (Capacity of person(s) signing, e.g., Beneficial Purchaser, Executor or Administrator)



    ACCURATE CLAIMS PROCESSING TAKES A SIGNIFICANT AMOUNT OF TIME.
       PAYMENTS WILL NOT BE MADE UNTIL THE ACTION IS RESOLVED.
                    THANK YOU FOR YOUR PATIENCE.

  Reminder Checklist:

  1. Please sign the above release and               6. If you desire an acknowledgment of
     acknowledgement.                                   receipt of your Claim Form, please send it
  2. If this claim is being made on behalf of           Certified Mail, Return Receipt Requested.
     Joint Claimants, then both must sign.           7. If you move, please send your new address
                                                        to:
  3. Remember to attach copies of supporting
     documentation, if available.                          Emerson v. Mutual Fund Series Trust
                                                                   Claims Administrator
  4. Do not send originals of certificates.
                                                                   c/o ____________
  5. Keep a copy of your Claim Form and all                         ______________
     supporting documentation for your                            ________________
     records.                                                          www.________
                                                                      (____) ___-____
                                                     8. Do not use red pen or highlighter on the
                                                        Claim Form or supporting documentation.




                                                - 10 -
  4840-7284-8821.v2
Case 2:17-cv-02565-SJF-SIL Document 95 Filed 03/30/20 Page 57 of 64 PageID #: 2178




                          Exhibit A-3
Case 2:17-cv-02565-SJF-SIL Document 95 Filed 03/30/20 Page 58 of 64 PageID #: 2179

                                                                                   EXHIBIT A-3



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK

                                    x
  ROGER EMERSON, MARY EMERSON,      :
  ROBERT CAPLIN and MARTHA J.       :
                                    : Civil Action No. 17-cv-02565-ADS-GRB
  GOODLETT, Individually and on Behalf of
  All Others Similarly Situated,    :
                                    :
                        Plaintiffs, :
                                    :
        vs.                         :
                                    :
  MUTUAL FUND SERIES TRUST,         :
  CATALYST CAPITAL ADVISORS LLC,    :
  NORTHERN LIGHTS DISTRIBUTORS LLC, :
  JERRY SZILAGYI, TOBIAS CALDWELL, :
  TIBERIU WEISZ, BERT PARISER, and  :
  ERIK NAVILOFF,                    :
                                    :
                        Defendants.
                                    :
                                    x


                  SUMMARY NOTICE OF PENDENCY OF CLASS ACTION,
                PROPOSED CLASS ACTION SETTLEMENT, AND MOTION FOR
                          ATTORNEYS’ FEES AND EXPENSES

  To:      All persons and entities that purchased or otherwise acquired Class A, Class C,
           and/or Class I shares of the Catalyst Hedged Futures Strategy Fund (the “Fund”)
           during the period from November 1, 2014 through June 30, 2017, inclusive, and
           were allegedly damaged thereby (the “Settlement Class”).

           YOU ARE HEREBY NOTIFIED, pursuant to Rule 23 of the Federal Rules of Civil

  Procedure and an Order of the United States District Court for the Eastern District of New York,

  that Court-appointed Lead Plaintiffs, on behalf of themselves and all members of the proposed

  Settlement Class, and Mutual Fund Series Trust (the “Trust”), Catalyst Capital Advisors, LLC

  (“Catalyst”), Northern Lights Distributors LLC (“NLD”), Jerry Szilagyi (“Szilagyi”), Tobias

  Caldwell (“Caldwell”), Tiberiu Weisz (“Weisz”), Bert Pariser (“Pariser”), and Erik Naviloff



                                               -1-
  4839-9138-7829.v2
Case 2:17-cv-02565-SJF-SIL Document 95 Filed 03/30/20 Page 59 of 64 PageID #: 2180

                                                                                     EXHIBIT A-3



  (“Naviloff”) (collectively, “Defendants”), have reached a proposed settlement of the above-

  captioned action (the “Action”) in the amount of $3,325,000 (the “Settlement”).

           A hearing will be held before the Honorable Arthur D. Spatt of the United States District

  Court for the Eastern District of New York, in Courtroom 1020 of the Long Island Courthouse,

  100 Federal Plaza, Central Islip, New York 11722 at __:___ ___.m. on ____________ __, 2020

  (the “Settlement Hearing”) to, among other things, determine whether the Court should: (i)

  approve the proposed Settlement as fair, reasonable, and adequate; (ii) dismiss the Action with

  prejudice as provided in the Stipulation and Agreement of Settlement, dated _____, 2020; (iii)

  approve the proposed Plan of Allocation for distribution of the Net Settlement Fund; and (iv)

  approve Co-Lead Counsel’s Fee and Expense Application. The Court may change the date of

  the Settlement Hearing without providing another notice. You do NOT need to attend the

  Settlement Hearing to receive a distribution from the Net Settlement Fund.

           IF YOU ARE A MEMBER OF THE SETTLEMENT CLASS, YOUR RIGHTS

  WILL BE AFFECTED BY THE PROPOSED SETTLEMENT AND YOU MAY BE

  ENTITLED TO A MONETARY PAYMENT. If you have not yet received a Postcard Notice

  in the mail, you may obtain copies of the Postcard Notice, the long-form Notice of Pendency of

  Class Action, Proposed Class Action Settlement, and Motion for Attorneys’ Fees and Expenses

  (“Notice”) and Proof of Claim and Release form (“Claim Form”) by visiting the website

  dedicated to the Settlement, www.___________.com, or by contacting the Claims Administrator

  at:

                                 Emerson v. Mutual Fund Series Trust
                                       Claims Administrator
                                            c/o _______
                                              _______



                                                 -2-
  4839-9138-7829.v2
Case 2:17-cv-02565-SJF-SIL Document 95 Filed 03/30/20 Page 60 of 64 PageID #: 2181

                                                                                        EXHIBIT A-3



                                          _________________
                                            www.____.com
                                        (___ ) _____ - ________


           Inquiries, other than requests for the Notice/Claim Form or for information about the

  status of a claim, may also be made to Co-Lead Counsel:

  James W. Johnson, Esq.                              Evan Kaufman, Esq.
  LABATON SUCHAROW LLP                                ROBBINS GELLER RUDMAN
  140 Broadway                                          & DOWD LLP
  New York, NY 10005                                  58 South Service Road
  settlementquestions@labaton.com                     Suite 200
  (888) 219-6877                                      Melville, NY 11747
                                                      (800) 449-4900




           If you are a Settlement Class Member, to be eligible to share in the distribution of the Net

  Settlement Fund, you must submit a Claim Form postmarked or submitted online no later than

  ___________ __, 2020. If you are a Settlement Class Member and do not timely submit a valid

  Claim Form, you will not be eligible to share in the distribution of the Net Settlement Fund, but

  you will nevertheless be bound by all judgments or orders entered by the Court relating to the

  Settlement, whether favorable or unfavorable.

           If you are a Settlement Class Member and wish to exclude yourself from the Settlement

  Class, you must submit a written request for exclusion in accordance with the instructions set

  forth in the Notice and at www.___________.com such that it is received no later than

  _____________ __, 2020. If you properly exclude yourself from the Settlement Class, you will

  not be bound by any judgments or orders entered by the Court relating to the Settlement, whether

  favorable or unfavorable, and you will not be eligible to share in the distribution of the Net

  Settlement Fund.


                                                   -3-
  4839-9138-7829.v2
Case 2:17-cv-02565-SJF-SIL Document 95 Filed 03/30/20 Page 61 of 64 PageID #: 2182

                                                                                    EXHIBIT A-3



           Any objections to the proposed Settlement, the Fee and Expense Application, and/or the

  proposed Plan of Allocation must be filed with the Court and mailed to counsel for the Parties in

  accordance with the instructions in the Notice and at www.___________.com, such that they are

  filed and received no later than ____________ __, 2020.

                  PLEASE DO NOT CONTACT THE COURT, DEFENDANTS, OR
                    DEFENDANTS’ COUNSEL REGARDING THIS NOTICE.



  DATED: __________________, 2020               BY ORDER OF THE COURT
                                                UNITED STATES DISTRICT COURT
                                                EASTERN DISTRICT OF NEW YORK




                                                -4-
  4839-9138-7829.v2
Case 2:17-cv-02565-SJF-SIL Document 95 Filed 03/30/20 Page 62 of 64 PageID #: 2183




                            Exhibit A-4
7-cv-02565-SJF-SIL      Document
       THIS POSTCARD PROVIDES        95 Filed
                              ONLY LIMITED      03/30/20
                                           INFORMATION ABOUTPage   63 of 64 PageID
                                                             THE SETTLEMENT.
                         PLEASE VISIT WWW.XXXXXX.COM FOR MORE INFORMATION.
      The parties in the class action Emerson et al. v. Mutual Fund Series Trust et al., No. 17-cv-02565 (E.D.N.Y.)
   have reached a proposed settlement of the claims against Defendants. If approved, the Settlement will resolve
   a lawsuit in which Lead Plaintiffs alleged violations of Sections 11, 12(a)(2) and 15 of the Securities Act of
   1933. Defendants deny any liability or wrongdoing. You received this Postcard Notice because you, or an
   investment account for which you serve as a custodian, may be a member of the following Settlement Class: all
   persons and entities that purchased or otherwise acquired Class A, Class C, and/or Class I shares of the
   Catalyst Hedged Futures Strategy Fund during the period from November 1, 2014 through June 30, 2017,
   inclusive, and were allegedly damaged thereby.
      Pursuant to the Settlement, Defendants have agreed to pay $3,325,000. This amount, plus accrued interest, after
   deduction of Court-awarded attorneys’ fees and expenses, Notice and Administration Expenses, and Taxes, will
   be allocated among Settlement Class Members who submit valid claims, in exchange for the settlement of the
   Action and the release of all claims asserted in the Action and related claims. For additional information regarding
   the Settlement and procedures, please review the full long-form Notice available on the Settlement Website,
   www.XXXX.com. Your pro rata share of the Settlement proceeds will depend on the number of valid claims
   submitted, and when you purchased or acquired shares of the Fund. If all Settlement Class Members participate
   in the Settlement, the estimated average recovery will be $0.009 before deduction of Court-approved fees and
   expenses and approximately $0.006 after. Your share of the Settlement proceeds will be determined by the plan
   of allocation set forth in the Notice, or such other plan that may be approved by the Court.
      To qualify for payment, you must submit a valid Claim Form. Receipt of this Postcard does not mean
   you are eligible for a recovery. The Claim Form can be found on the Settlement Website, or you can request
   that one be mailed to you. You can also submit a claim via the Settlement Website. Claim Forms must be
   postmarked (if mailed), or submitted online, by ___, 2020. If you do not want to be legally bound by any
   releases, judgments or orders in the Action, you must exclude yourself from the Settlement Class by ___,
   2020. If you exclude yourself, you may be able to sue Defendants about the claims being settled, but you cannot get
   money from the Settlement. If you want to object to any aspect of the Settlement, you must file and serve an
   objection by ___, 2020. The Notice and Settlement Website provide instructions on how to submit a Claim Form,
   exclude yourself, or object, and you must comply with all of the instructions in the Notice and Settlement Website.
      The Court will hold a hearing on _______, 2020 at __:__ _.m., to consider, among other things, whether to
   approve the Settlement and a request by the lawyers representing the Settlement Class for up to 25% of the
   Settlement Fund in attorneys’ fees, plus expenses of no more than $170,000. You may attend the hearing and
   ask to be heard by the Court, but you do not have to. For more information, call _______, send an email to
   info@________.com or visit the Settlement Website www.___.com to review the detailed Notice.
7-cv-02565-SJF-SIL            Document
   Emerson v. Mutual Fund Series Trust Settlement95 Filed 03/30/20 Page 64 of 64 PageID
    Claims Administrator
    P.O. Box ________
    City, State Zip Code

    COURT-ORDERED LEGAL NOTICE
    Emerson v. Mutual Fund Series Trust Settlement
    Civil Action No. 17-cv-02565 (E.D.N.Y.)
   Your legal rights may be affected by this
   securities class action. You may be eligible for a
   cash payment from the Settlement. Please read
   this Notice carefully.

    For more information, please visit
    www.XXXXSecuritiesLitigation.com
    or call XXXXXXXXXXX
